Name: Council Regulation (EU) 2019/124 of 30 January 2019 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters
 Type: Regulation
 Subject Matter: fisheries;  international law;  natural environment
 Date Published: nan

 31.1.2019 EN Official Journal of the European Union L 29/1 COUNCIL REGULATION (EU) 2019/124 of 30 January 2019 fixing for 2019 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF) and other advisory bodies, as well as any advice received from Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. In accordance with Article 16(4) of Regulation (EU) No 1380/2013, fishing opportunities should be fixed in accordance with the objectives of the Common Fisheries Policy (CFP) established in Article 2(2) of that Regulation. In accordance with Article 16(1) of that Regulation, fishing opportunities should be allocated to Member States in such a way as to ensure relative stability of fishing activities of each Member State for each fish stock or fishery. (4) The total allowable catch (TAC) should therefore be established, in line with Regulation (EU) No 1380/2013, on the basis of available scientific advice, taking into account biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings of the Advisory Councils. (5) In accordance with Article 15 of Regulation (EU) No 1380/2013, the full landing obligation is to apply at the latest from 1 January 2019. When a fishery falls under the landing obligation, all species in that fishery subject to catch limits should be landed. Article 16(2) of Regulation (EU) No 1380/2013 provides that, when the landing obligation in respect of a fish stock is introduced, fishing opportunities are to be fixed taking into account the change from fixing fishing opportunities that reflect landings to fixing fishing opportunities that reflect catches. On the basis of the joint recommendations submitted by the Member States and in accordance with Article 15 of Regulation (EU) No 1380/2013, the Commission adopted a number of delegated Regulations laying down details for the implementation of the landing obligation in the form of specific discard plans applicable on a temporary basis for a maximum period of three years. (6) The fishing opportunities for stocks of species falling under the landing obligation from 1 January 2019 should take into account the fact that discarding will in principle no longer be allowed. Therefore, the fishing opportunities should be based on the advice figure for total catches (instead of the advice figure for total landings), as provided by the International Council for the Exploration of the Sea (ICES). The amounts that, by way of exception, may continue to be discarded during the operation of the landing obligation should be deducted from that advice figure for total catches. (7) There are certain stocks for which ICES has issued scientific advice for no catches. If the TACs for those stocks are set at the level indicated in the scientific advice, the obligation to land all catches in mixed fisheries with by-catches from these stocks would lead to the phenomenon of choke species. In order to strike the right balance between continuing fisheries in view of the potentially severe socio-economic implications, and the need to achieve a good biological status for those stocks, taking into account the difficulty of fishing all stocks in a mixed fishery at maximum sustainable yield at the same time, it is appropriate to establish specific TACs for by-catches for those stocks. The level of these TACs should be such that mortality for these stocks is not increased and that it provides incentives for improvements in selectivity and avoidance. In order to guarantee to the extent possible the use of fishing opportunities in mixed fisheries in accordance with Article 16(2) of Regulation (EU) No 1380/2013, it is appropriate to establish a pool for quota exchanges for those Member States that have no quota to cover their unavoidable by-catches. (8) In order to progressively reduce unwanted catches of the stocks concerned, Member States should as from 2019 implement multiannual by-catch reduction plans in the relevant fisheries with a view to progressively reducing unwanted catches of the stocks concerned by taking national measures and, where appropriate, by cooperating at regional level in order to submit joint recommendations to the Commission in 2019. These by-catch reduction plans are to be evaluated by STECF and reviewed two years after their entry into application. In addition, all vessels benefitting from these specific TACs should implement full catch documentation as from 2019. (9) According to scientific advice, European seabass (Dicentrarchus labrax) in the Celtic Sea, Channel, Irish Sea and southern North Sea (ICES divisions 4b, 4c, 7a, and 7d to 7h) remains in a perilous state. Spawning-stock biomass has been declining since 2005 and is now below Blim. Fishing mortality has increased over the time-series, peaking in 2013 before a rapid decline to below the fishing mortality that results in the maximum sustainable yield (FMSY). Recruitment was estimated to be poor since 2008, with the exception of the 2013 and 2014 year-class estimates which show average recruitment. ICES advises that when the maximum sustainable yield (MSY) approach is applied, total removals in 2019 should be no more than 1 789 tonnes, which is an increase compared to the 2018 advice. Therefore, higher catches could be allowed for hooks and lines fishery for this species. It is also appropriate to continue the set of measures for unavoidable by-catches of European seabass with certain other gears, while providing a limited increase in the catch allowances. Measures for managing recreational fisheries for European seabass should be adapted, taking account of the significant impact of such fisheries on the stocks concerned. Within the limits of the scientific advice, the catch-and-release practice and bag limit should continue, but should be applied for a longer period. (10) As regards the European eel (Anguilla anguilla L.) stock, the ICES has advised that all anthropogenic mortalities, including recreational and commercial fisheries, should be reduced to zero, or kept as close to zero as possible. Moreover, the General Fisheries Commission for the Mediterranean (GFCM) adopted Recommendation GFCM/42/2018/1 establishing management measures for European eel in the Mediterranean Sea. It is appropriate to establish a level playing field across the Union and hence to establish also for the Union waters of the ICES area as well as brackish waters such as estuaries, coastal lagoons and transitional waters a consecutive three-month closure period for all fisheries of European eel at all life stages. As the fishing closure period should be consistent with the conservation objectives set out in Council Regulation (EC) No 1100/2007 (2) and with the temporal migration patterns of European eel, for the Union waters of the ICES area it is appropriate to set it in the period between 1 August 2019 and 29 February 2020. (11) For some years, certain TACs for stocks of elasmobranchs (skates, sharks, rays) have been set at zero, with a linked provision establishing an obligation to immediately release accidental catches. The reason for that specific treatment was the poor conservation status of those stocks and the assumption that discarding, because of high survival rates, would not raise fishing mortality rates and would be beneficial for the conservation of those species. As of 1 January 2019, however, catches of those species have to be landed, unless they are covered by any of the derogations from the landing obligation provided for in Article 15 of Regulation (EU) No 1380/2013. Point (a) of Article 15(4) of that Regulation allows such derogations for species in respect of which fishing is prohibited and which are identified as such in a Union legal act adopted in the area of the CFP. Therefore, it is appropriate to prohibit the fishing of those species in the areas concerned. (12) Pursuant to Article 16(4) of Regulation (EU) No 1380/2013, for stocks subject to specific multiannual plans the TACs should be established in accordance with the rules laid down in those plans. (13) The North Sea multiannual plan was established by Regulation (EU) 2018/973 of the European Parliament and of the Council (3) and entered into force in 2018. Fishing opportunities for stocks listed in Article 1 of that Plan should be established in accordance with targets (ranges of FMSY) and safeguards in compliance with conditions provided for in that Plan. The ranges of FMSY have been identified in the relevant ICES advice. Fishing opportunities for by-catch stocks in the North Sea should be established in accordance with the precautionary approach, as set out in Article 5(2) of Regulation (EU) 2018/973. In order to limit variations in fishing opportunities between consecutive years, in accordance with point (c) of Article 4(5) of that Regulation, it is appropriate to use the upper range of FMSY for common sole in ICES division 2a and subarea 4. (14) The TACs for stocks of sole in the Western Channel and of bluefin tuna in the Eastern Atlantic and the Mediterranean should be established in accordance with the rules laid down Council Regulation (EC) No 509/2007 (4) and Regulation (EU) 2016/1627 of the European Parliament and of the Council (5). The objective for the Southern hake stock as set out in Council Regulation (EC) No 2166/2005 (6) is to rebuild the biomass of the stocks concerned to a level that is within safe biological limits, while staying in line with the scientific data. In accordance with scientific advice, in the absence of definitive data on a target spawning stock biomass and while taking into account changes in safe biological limits, it is appropriate, in order to contribute to the achievement of the objectives of the CFP, to fix the TAC on the basis of the maximum sustainable yield advice provided by ICES. (15) As a result of a benchmark exercise on the stock of herring to the west of Scotland, ICES has provided advice for the combined herring stocks in divisions 6a, 7b and 7c (West of Scotland, West of Ireland). The advice covers two separate TACs (for divisions 6aS, 7b and 7c on the one hand, and for divisions 5b, 6b and 6aN on the other). According to ICES, a rebuilding plan has to be developed for those stocks. Since, according to scientific advice, the management plan for the northern stock (7) cannot be applied to the combined stocks and it is not possible to set separate fishing opportunities for those two stocks, a TAC should be established to permit limited catches in a commercially operated scientific sampling programme. (16) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in point (8) of Article 4(1) of Regulation (EU) No 1380/2013, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (17) Council Regulation (EC) No 847/96 (8) introduced additional conditions for year-to-year management of TACs including, under Articles 3 and 4 of that Regulation, flexibility provisions for precautionary and analytical TACs. Under Article 2 of that Regulation, when fixing the TACs, the Council is to decide to which stocks Article 3 or 4 of that Regulation is not to apply, in particular on the basis of the biological status of the stocks. More recently, the year-to-year flexibility mechanism was introduced by Article 15(9) of Regulation (EU) No 1380/2013 for all stocks that are subject to the landing obligation. Therefore, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of marine biological resources, hinder the achievement of the objectives of the CFP and deteriorate the biological status of the stocks, it should be established that Articles 3 and 4 of Regulation (EC) No 847/96 apply to analytical TACs only where the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013 is not used. (18) Where a TAC relating to a stock is allocated to one Member State only, it is appropriate to empower that Member State in accordance with Article 2(1) of the Treaty to determine the level of such TAC. Provisions should be made to ensure that, when fixing that TAC level, the Member State concerned acts in a manner fully consistent with the principles and rules of the CFP. (19) It is necessary to establish the fishing effort ceilings for 2019 in accordance with Article 5 of Regulation (EC) No 509/2007, and Articles 5, 6, 7 and 9 of, and Annex I to, Regulation (EU) 2016/1627. (20) In order to guarantee full use of fishing opportunities, it is appropriate to allow for the implementation of a flexible arrangement between certain TAC areas where the same biological stock is concerned. (21) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious conservation risk. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (22) At the 12th Conference of the Parties of the Convention on the Conservation of Migratory Species of Wild Animals, held in Manila from 23 to 28 October 2017, a number of species were added to the lists of protected species in Appendices I and II of the Convention. Therefore, it is appropriate to provide for the protection of those species with respect to Union fishing vessels fishing in all waters and non-Union fishing vessels fishing in Union waters. (23) The use of fishing opportunities available to Union fishing vessels set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (9), and in particular to Articles 33 and 34 of that Regulation, concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (24) It is appropriate, following advice from the ICES, to maintain a specific system to manage sandeel and associated by-catches in Union waters of ICES divisions 2a and 3a and ICES subarea 4. Given that the ICES scientific advice is expected to become available only in February 2019, it is appropriate to set the TAC and quotas for that stock provisionally at zero until such advice is released. (25) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (10) and the Faroe Islands (11), the Union has held consultations on fishing rights with those partners. In accordance with the procedure provided for in the agreement and protocol on fisheries relations with Greenland (12), the Joint Committee has established the level of fishing opportunities available for the Union in Greenland waters in 2019. It is therefore necessary to include those fishing opportunities in this Regulation. (26) At its annual meeting in 2018, the North-East Atlantic Fisheries Commission (NEAFC) adopted conservation measures for the two redfish stocks in the Irminger Sea. Those measures should be implemented in Union law. (27) At its annual meeting in 2017, the International Commission for the Conservation of Atlantic Tunas (ICCAT) agreed that in 2018 and 2019, the Union may distribute the unallocated reserves for bluefin tuna for 2019 and 2020, considering in particular the needs of coastal developing ICCAT contracting parties and cooperating non-contracting parties, entities or fishing entities (CPCs) in their artisanal fisheries. That distribution was agreed at the inter-sessional meeting of Panel 2 of ICCAT (Madrid, March 2018) based, for the Union allocation, on the information received from Member States, in particular Greece, Spain and Portugal. As a result of that the Union received specific catch possibilities of 87 tonnes for 2019 and 100 tonnes for 2020 to be used by Union artisanal fleets in certain Union regions. That allocation of new fishing possibilities was endorsed by ICCAT at its annual meeting in 2018 and it is therefore relevant to establish an allocation key for those additional fishing possibilities. (28) In 2019, the TAC for Mediterranean swordfish is decreased in line with the ICCAT Recommendation 16 05. As it is already the case for the stock of Eastern and Mediterranean bluefin tuna, it is appropriate that catches in recreational fisheries of all other ICCAT stocks should be subject to the catch limits as adopted by the ICCAT. Furthermore, Union fishing vessels of at least 20 metres length fishing for bigeye tuna in the ICCAT Convention Area should be subject to the capacity limitations adopted by ICCAT in the ICCAT Recommendation 15 01. All those measures should be implemented in the law of the Union. (29) At its 37th annual meeting in 2018, the Parties to the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted catch limits for both target and by-catch species for the period from 1 December 2018 to 30 November 2019. The uptake of the quotas during 2018 should be considered when setting fishing opportunities for 2019. (30) At its annual meeting in 2017, the Indian Ocean Tuna Commission (IOTC) adopted new catch limits for yellowfin tuna (Thunnus albacares) that do not affect the Union catch limits in IOTC. It also reduced possibilities for using fish-aggregating devices (FADs) and supply vessels. Those provisions were not revised at its annual meeting in 2018 and should thus continue being implemented in the law of the Union. (31) The annual meeting of the South Pacific Regional Fisheries Management Organisation (SPRFMO) will be held from 23 to 27 January 2019. It is appropriate that the current measures in the SPRFMO Convention Area are provisionally maintained until such annual meeting is held. (32) At its annual meeting in 2017, the Inter-American Tropical Tuna Commission (IATTC) adopted a conservation measure for yellowfin tuna, bigeye tuna and skipjack tuna for the period 2018-2020. It was not revised at its annual meeting in 2018 and should thus continue being implemented in the law of the Union. (33) At its annual meeting in 2018, the Commission for the Conservation of Southern Bluefin Tuna (CCSBT) confirmed the TAC for the Southern bluefin tuna for the period 2018-2020 adopted at the annual meeting in 2016. The currently applicable measures on allocation of fishing opportunities adopted by CCSBT should be implemented in the law of the Union. (34) At its annual meeting in 2018, the South East Atlantic Fisheries Organisation (SEAFO) adopted TACs for the main species under its purview. The applicable measures on allocation of fishing opportunities adopted by SEAFO should be implemented in the law of the Union. (35) At its 15th annual meeting in 2018, the Western and Central Pacific Fisheries Commission (WCPFC) adopted conservation and management measures. Those measures should be implemented in the law of the Union through an amendment to these fishing opportunities in 2019. (36) At its 40th annual meeting in 2018, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of fishing opportunities for 2019 for certain stocks in subareas 1 to 4 of the NAFO Convention Area. Those measures should be implemented in the law of the Union. (37) At its 42nd annual meeting in 2018, the General Fisheries Commission for the Mediterranean (GFCM) adopted catch and effort limits for certain small pelagic stocks for the years 2019, 2020 and 2021 in the geographical subareas 17 and 18 (Adriatic Sea) of the GFCM Agreement Area. Those measures should be implemented in the law of the Union. The maximum catch limits established in Annex IL are fixed exclusively for one year and without prejudice to any other measures adopted in the future and any possible allocation scheme between Member States. (38) At its 42nd annual meeting in 2018, the General Fisheries Commission for the Mediterranean (GFCM) adopted Recommendation GFCM/42/2018/1 establishing management measures for European eel (Anguilla anguilla L.) in the Mediterranean Sea. These measures are already implemented at Union level through Regulation (EC) No 1100/2007. The Recommendation also includes an annual closure period of three consecutive months which needs to be transposed into Union law and defined by each Member State in accordance with the conservation objectives of Regulation (EC) No 1100/2007, its management plan(s) for eel and the temporal migration patterns of eel in the Member State. The closure shall apply to all marine waters of the Mediterranean and to brackish waters such as estuaries, coastal lagoons and transitional waters, in accordance with the Recommendation. (39) Taking into account the particularities of the Slovenian fleet and their marginal impact on the stocks of small pelagic species, it is appropriate to preserve the existing fishing patterns and to ensure access of the Slovenian fleet to a minimum quantity of small pelagic species. (40) The 5th Meeting of the Parties of the Southern Indian Ocean Fisheries Agreement (SIOFA) in 2018 adopted conservation and management measures for the stocks under the scope of the Agreement. Those measures should be implemented in Union law. (41) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant Regional Fisheries Management Organisations (RFMOs) at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since the fishing season in CCAMLR Convention Area runs from 1 December to 30 November, and thus certain fishing opportunities or prohibitions in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2018, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application does not prejudice the principle of legitimate expectations as CCAMLR members are forbidden to fish in the CCAMLR Convention Area without authorisation. (42) As regards the fishing opportunities for snow crab around the area of Svalbard, the Treaty of Paris of 1920 grants equal and non-discriminatory access to resources for all parties to that Treaty, including with respect to fishing. The view of the Union concerning that access, as regards fishing for snow crab on the continental shelf around Svalbard, has been set out in two notes verbales to Norway dated 25 October 2016 and 24 February 2017. In order to ensure that the exploitation of snow crab within the area of Svalbard is made consistent with such non-discriminatory management rules as may be set out by Norway, which enjoys sovereignty and jurisdiction in the area within the limits of the said Treaty, it is appropriate to fix the number of vessels that are authorised to conduct such fishery. The allocation of such fishing opportunities among Member States is limited to 2019. It is recalled that in the Union primary responsibility for ensuring compliance with applicable law lies with the flag Member States. (43) In accordance with the declaration by the Union addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in Union waters to fishing vessels flying the flag of Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana (13), it is necessary to fix the fishing opportunities for snapper available to Venezuela in Union waters. (44) Given that certain provisions are to be applied on a continuous basis, and in order to avoid legal uncertainty during the period between the end of 2019 and the date of entry into force of the Regulation fixing the fishing opportunities for 2020, the provisions concerning prohibitions and closed seasons set out in this Regulation should continue to apply at the beginning of 2020, until the entry into force of the Regulation fixing the fishing opportunities for 2020. (45) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission as regards authorising individual Member States to manage fishing effort allocations in accordance with a kilowatt-day system. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (14). (46) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission as regards granting of additional days at sea for permanent cessation of fishing activities and for enhanced scientific observer coverage as well as establishing formats of spreadsheets for the collection and transmission of information concerning transfer of days at sea between fishing vessels flying the flag of a Member State. Those powers should be exercised in accordance with Regulation (EU) No 182/2011. (47) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2019, except for the provisions concerning fishing effort limits, which should apply from 1 February 2019, and certain provisions concerning particular regions, which should have a specific date of application. For reasons of urgency, this Regulation should enter into force immediately after its publication. (48) Fishing opportunities should be used in full compliance with Union law, HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation fixes the fishing opportunities available in Union waters and to Union fishing vessels in certain non-Union waters, for certain fish stocks and groups of fish stocks. 2. The fishing opportunities referred to in paragraph 1 include: (a) catch limits for the year 2019 and, where specified in this Regulation, for the year 2020; (b) fishing effort limits for the period from 1 February 2019 to 31 January 2020, except where other periods are established for effort limits in Articles 27, 28 and 41, as well as regarding provisions on fish-aggregating devices (FADs); (c) fishing opportunities for the period from 1 December 2018 to 30 November 2019 for certain stocks in the CCAMLR Convention Area; (d) fishing opportunities for certain stocks in the IATTC Convention Area set out in Article 29 for the periods in 2019 and 2020 specified in that Article. Article 2 Scope 1. This Regulation shall apply to the following vessels: (a) Union fishing vessels; (b) third-country vessels in Union waters. 2. This Regulation shall also apply to recreational fisheries where they are expressly referred to in the relevant provisions. Article 3 Definitions For the purposes of this Regulation, the definitions referred to in Article 4 of Regulation (EU) No 1380/2013 apply. In addition, the following definitions apply: (a) third-country vessel means a fishing vessel flying the flag of, and registered in, a third country; (b) recreational fisheries means non-commercial fishing activities exploiting marine biological resources such as recreation, tourism or sport; (c) international waters means waters falling outside the sovereignty or jurisdiction of any State; (d) total allowable catch (TAC) means: (i) in fisheries subject to the exemption of the landing obligation referred to in Article 15(4) to (7) of Regulation (EU) No 1380/2013, the quantity of fish that can be landed from each stock each year; (ii) in all other fisheries, the quantity of fish that can be caught from each stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) analytical assessments means quantitative evaluations of trends in a given stock, based on data about the stock's biology and exploitation, which scientific review has indicated to be of sufficient quality to provide scientific advice on options for future catches; (g) mesh size means the mesh size of fishing nets as determined in accordance with Commission Regulation (EC) No 517/2008 (15); (h) Union fishing fleet register means the register set up by the Commission in accordance with Article 24(3) of Regulation (EU) No 1380/2013; (i) fishing logbook means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009. Article 4 Fishing zones For the purposes of this Regulation, the following zone definitions apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (16); (b) Skagerrak means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from that point to the nearest point on the Swedish coast; (c) Kattegat means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from that point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) Functional Unit 16 of ICES subarea 7 means the geographical area bounded by rhumb lines sequentially joining the following positions:  53 ° 30 ² N 15 ° 00 ² W,  53 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 13 ° 00 ² W,  51 ° 00 ² N 13 ° 00 ² W,  51 ° 00 ² N 15 ° 00 ² W,  53 ° 30 ² N 15 ° 00 ² W; (e) Functional Unit 26 of ICES division 9a means the geographical area bounded by rhumb lines sequentially joining the following positions:  43 ° 00 ² N 8 ° 00 ² W,  43 ° 00 ² N 10 ° 00 ² W,  42 ° 00 ² N 10 ° 00 ² W,  42 ° 00 ² N 8 ° 00 ² W; (f) Functional Unit 27 of ICES division 9a means the geographical area bounded by rhumb lines sequentially joining the following positions:  42 ° 00 ² N 8 ° 00 ² W,  42 ° 00 ² N 10 ° 00 ² W,  38 ° 30 ² N 10 ° 00 ² W,  38 ° 30 ² N 9 ° 00 ² W,  40 ° 00 ² N 9 ° 00 ² W,  40 ° 00 ² N 8 ° 00 ² W; (g) Functional Unit 30 of ICES division 9a means the geographical area under the jurisdiction of Spain in the Gulf of CÃ ¡diz and in the adjacent waters of 9a; (h) Gulf of CÃ ¡diz means the geographical area of ICES division 9a east of longitude 7 ° 23 ² 48 ³ W; (i) CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area is the geographical area defined in point (a) of Article 2 of Council Regulation (EC) No 601/2004 (17); (j) CECAF (Committee for Eastern Central Atlantic Fisheries) areas are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (18); (k) GFCM (General Fisheries Commission for the Mediterranean) geographical subareas are the areas defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council (19). (l) IATTC (Inter-American Tropical Tuna Commission) Convention Area is the geographical area defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (20); (m) ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area is the geographical area defined in the International Convention for the Conservation of Atlantic Tunas (21); (n) IOTC (Indian Ocean Tuna Commission) Area of Competence is the geographical area defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (22); (o) NAFO (Northwest Atlantic Fisheries Organisation) areas are the geographical areas specified in Annex III to Regulation (EC) No 217/2009 of the European Parliament and of the Council (23); (p) SEAFO (South East Atlantic Fisheries Organisation) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (24); (q) SIOFA Agreement Area is the geographic area defined in the Southern Indian Ocean Fisheries Agreement (25); (r) SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area is the geographical area defined in the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (26); (s) WCPFC (Western and Central Pacific Fisheries Commission) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (27); (t) high seas of the Bering Sea is the geographical area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured; (u) overlap area between IATTC and WCPFC is the geographical area defined by the following limits:  longitude 150 ° W,  longitude 130 ° W,  latitude 4 ° S,  latitude 50 ° S. TITLE II FISHING OPPORTUNITIES FOR UNION FISHING VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for Union fishing vessels in Union waters or certain non-Union waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. Union fishing vessels shall be authorised to make catches, within the TACs set out in Annex I to this Regulation, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland and Norway, and the fishing zone around Jan Mayen, subject to the condition set out in Article 15 of, and Annex III to, this Regulation and in Regulation (EU) 2017/2403 of the European Parliament and of the Council (28) and its implementing provisions. Article 6 TACs to be determined by Member States 1. The TACs for certain fish stocks shall be determined by the Member State concerned. Those stocks are identified in Annex I. 2. The TACs to be determined by a Member State shall: (a) be consistent with the principles and rules of the CFP, in particular the principle of sustainable exploitation of the stock; and (b) result: (i) if analytical assessments are available, in the exploitation of the stock consistent with maximum sustainable yield from 2019 onwards, with as high a probability as possible; or (ii) if analytical assessments are unavailable or incomplete, in the exploitation of the stock consistent with the precautionary approach to fisheries management. 3. By 15 March 2019, each Member State concerned shall submit the following information to the Commission: (a) the TACs adopted; (b) the data collected and assessed by the Member State concerned on which the TACs adopted are based; (c) details on how the TACs adopted comply with paragraph 2. Article 7 Conditions for landing catches and by-catches 1. Catches that are not subject to the landing obligation established in Article 15 of Regulation (EU) No 1380/2013 shall be retained on board or landed only if they: (a) have been taken by vessels flying the flag of a Member State having a quota and that quota has not been exhausted; or (b) consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. 2. The stocks of non-target species within safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 are identified in Annex I to this Regulation for the purposes of the derogation from the obligation to count catches against the relevant quotas provided for in that Article. Article 8 Quota exchanges mechanism for TACs for unavoidable by-catches related to the introduction of the landing obligation 1. In order to take into account the introduction of the landing obligation and to make quotas available to Member States without a quota for certain by-catches, the quota exchange mechanism as defined in this Article shall apply to the TACs identified in Annex IA. 2. 6 % of each quota from the TACs for cod in the Celtic Sea, cod in the West of Scotland, whiting in the Irish Sea and plaice in ICES divisions 7h, 7j and 7k, and 3 % of each quota from the TAC for West of Scotland whiting, allocated to each Member State, shall be made available for a pool for quota exchanges, which shall open as of 1 January 2019. Member States without quota shall have exclusive access to the quota pool until 31 March 2019. 3. The quantities drawn from the pool may not be exchanged or transferred to the following year. Any unused quantities shall be returned to those Member States that have initially contributed to the pool for quota exchanges after 31 March 2019. 4. The quotas provided in return shall be preferably taken from a list of TACs identified by each Member State contributing to the pool as listed in the Appendix to Annex IA. 5. Those quotas shall be of equivalent commercial value by using a market exchange rate or other mutually acceptable exchange rates. In absence of alternatives, the equivalent economic value in accordance to the average Union prices of the previous year, as provided by the European Market Observatory for Fisheries and Aquaculture Products, shall be used. 6. In cases where the above mechanism does not allow Member States to cover their unavoidable by-catches to a similar extent, Member States shall endeavour to agree on quota exchanges pursuant to Article 16(8) of Regulation (EU) No 1380/2013, ensuring that quotas exchanged are of equivalent commercial value. Article 9 Fishing effort limits For the periods referred to in point (b) of Article 1(2), the following fishing effort measures shall apply: (a) Annex IIA for the recovery of hake and Norway lobster in ICES divisions 8c and 9a, with the exception of the Gulf of CÃ ¡diz; (b) Annex IIB for the management of the sole stock in ICES division 7e. Article 10 Measures on European seabass fisheries 1. It shall be prohibited for Union fishing vessels, as well as for any commercial fisheries from shore, to fish for European seabass in ICES divisions 4b and 4c, and in ICES subarea 7. It shall be prohibited to retain on board, tranship, relocate or land European seabass caught in that area. 2. By derogation from paragraph 1, in January 2019 and from 1 April to 31 December 2019, Union fishing vessels in ICES divisions 4b, 4c, 7d, 7e, 7f and 7h and in waters within 12 nautical miles from baselines under the sovereignty of the United Kingdom in ICES divisions 7a and 7g may fish for European seabass, and retain on board, tranship, relocate or land European seabass caught in that area with the following gears and within the following limits: (a) using demersal trawls (29), for unavoidable by-catches not exceeding 400 kilogrammes per two months and 1 % of the weight of the total catches of marine organisms on board caught by that vessel in any single day; (b) using seines (30), for unavoidable by-catches not exceeding 210 kilogrammes per month and 1 % of the weight of the total catches of marine organisms on board caught by that vessel in any single day; (c) using hooks and lines (31), not exceeding 5,5 tonnes per vessel per year; (d) using fixed gillnets (32), for unavoidable by-catches not exceeding 1,4 tonnes per vessel per year. The derogations set out in the first subparagraph shall apply to Union fishing vessels that have recorded catches of European seabass over the period from 1 July 2015 to 30 September 2016: in point (c) with recorded catches using hooks and lines, and in point (d) with recorded catches using fixed gillnets. In the case of a replacement of a Union fishing vessel, Member States may allow the derogation to apply to another fishing vessel provided that the number of Union fishing vessels subject to the derogation and their overall fishing capacity do not increase. 3. The catch limits set in paragraph 2 shall not be transferable between vessels and, where a monthly limit applies, from one month to another. For Union fishing vessels using more than one gear in a single calendar month, the lowest catch limit set in paragraph 2 for either gear shall apply. Member States shall report to the Commission all catches of European seabass per type of gear not later than 15 days after the end of each month. 4. In recreational fisheries, including from shore, in ICES divisions 4b, 4c, 6a, 7a to 7k: (a) from 1 January to 31 March and from 1 November and to 31 December 2019, only catch-and-release fishing allowing high rates of survivability for European seabass shall be allowed. During that period, it shall be prohibited to retain on board, relocate, tranship or land European seabass caught in that area; (b) from 1 April to 31 October 2019, not more than one specimen of European seabass may be retained per fisherman per day. 5. In recreational fisheries in ICES divisions 8a and 8b, a maximum of three specimens of European seabass may be retained per fisherman per day. Article 11 Measures on European eel fisheries in Union waters of the ICES area Any targeted, incidental and recreational fishery of European eel shall be prohibited in Union waters of the ICES area and brackish waters such as estuaries, coastal lagoons and transitional waters for a consecutive three-month period to be determined by each Member State between 1 August 2019 and 29 February 2020. Member States shall communicate the determined period to the Commission not later than 1 June 2019. Article 12 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation shall be without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) reallocations made pursuant to Articles 12 and 47 of Council Regulation (EU) 2017/2403; (d) additional landings allowed under Article 3 of Regulation (EC) No 847/96 and Article 15(9) of Regulation (EU) No 1380/2013; (e) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96 and Article 15(9) of Regulation (EU) No 1380/2013; (f) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009; (g) quota transfers and exchanges pursuant to Article 17 of this Regulation. 2. Stocks which are subject to precautionary or analytical TACs are identified in Annex I to this Regulation for the purposes of the year-to-year management of TACs and quotas provided for in Regulation (EC) No 847/96. 3. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to a precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. 4. Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply where a Member State uses the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013. Article 13 Closed fishing seasons 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 May 2019: cod, megrims, anglerfish, haddock, whiting, hake, Norway lobster, plaice, pollack, saithe, skates and rays, common sole, tusk, blue ling, ling and picked dogfish. For the purposes of this paragraph, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W By way of derogation from the first subparagraph, transit through the Porcupine Bank while carrying on board the species referred to in that subparagraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. 2. Commercial fishing for sandeel with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited in ICES divisions 2a, 3a and ICES subarea 4 from 1 January to 31 March 2019 and from 1 August to 31 December 2019. The prohibition set out in the first subparagraph shall also apply to third-country vessels authorised to fish for sandeel and associated by-catches in Union waters of ICES subarea 4. Article 14 Prohibitions 1. It shall be prohibited for Union fishing vessels to fish for, to retain on board, to tranship or to land the following Species: (a) starry ray (Amblyraja radiata) in Union waters of ICES divisions 2a, 3a and 7d and ICES subarea 4; (b) white shark (Carcharodon carcharÃ ­as) in all waters; (c) leafscale gulper shark (Centrophorus squamosus) in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1 and 14; (d) Portuguese dogfish (Centroscymnus coelolepis) in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1 and 14; (e) basking shark (Cetorhinus maximus) in all waters; (f) kitefin shark (Dalatias licha) in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1 and 14; (g) birdbeak dogfish (Deania calcea) in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1 and 14; (h) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division 2a and ICES subareas 3, 4, 6, 7, 8, 9 and 10; (i) great lanternshark (Etmopterus princeps) in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1 and 14; (j) smooth lanternshark (Etmopterus pusillus) in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1, 5, 6, 7, 8, 12 and 14; (k) tope shark (Galeorhinus galeus) when taken with longlines in Union waters of ICES division 2a and subarea 4 and in Union and international waters of ICES subareas 1, 5, 6, 7, 8, 12 and 14; (l) porbeagle (Lamna nasus) in all waters; (m) the following species of Mobula rays in all waters: (i) devil fish (Mobula mobular), (ii) lesser Guinean devil ray (Mobula rochebrunei), (iii) spinetail mobula (Mobula japanica), (iv) smoothtail mobula (Mobula thurstoni), (v) longhorned mobula (Mobula eregoodootenkee), (vi) Munk's devil ray (Mobula munkiana), (vii) Chilean devil ray (Mobula tarapacana), (viii) shortfin devil ray (Mobula kuhlii), (ix) lesser devil ray (Mobula hypostoma), (x) reef manta ray (Mobula alfredi), (xi) giant manta ray (Mobula birostris); (n) the following species of sawfish (Pristidae) in all waters: (i) pointed sawfish (Anoxypristis cuspidata), (ii) dwarf sawfish (Pristis clavata), (iii) smalltooth sawfish (Pristis pectinata), (iv) largetooth sawfish (Pristis pristis), (v) green sawfish (Pristis zijsron); (o) thornback ray (Raja clavata) in Union waters of ICES division 3a; (p) Norwegian skate (Dipturus nidarosiensis) in Union waters of ICES divisions 6a, 6b, 7a, 7b, 7c, 7e, 7f, 7g, 7h and 7k; (q) undulate ray (Raja undulata) in Union waters of ICES subareas 6 and 10; (r) whale shark (Rhincodon typus) in all waters; (s) Common guitarfish (Rhinobatos rhinobatos) in the Mediterranean; (t) white skate (Rostroraja alba) in Union waters of ICES subareas 6, 7, 8, 9 and 10; (u) guitarfishes (Rhinobatidae) in Union waters of ICES subareas 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 12; (v) picked dogfish (Squalus acanthias) in Union waters of ICES subareas 2, 3, 4, 5, 6, 7, 8, 9 and 10, with the exception of avoidance programmes as set out in Annex IA; (w) angel shark (Squatina squatina) in Union waters. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 15 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Fishing authorisations in third-country waters Article 16 Fishing authorisations 1. The maximum number of fishing authorisations for Union fishing vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State (swap) in the fishing areas set out in Annex III to this Regulation on the basis of Article 16(8) of Regulation (EU) No 1380/2013, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III to this Regulation, shall not be exceeded. CHAPTER III Fishing opportunities in waters of regional fisheries management organisations Section 1 General provisions Article 17 Quota transfers and exchanges 1. Where, under the rules of a regional fisheries management organisation (RFMO), quota transfers or exchanges between the Contracting Parties to the RFMO are permitted, a Member State (the Member State concerned) may discuss with a Contracting Party to the RFMO and, as appropriate, establish a possible outline of an intended quota transfer or exchange. 2. Upon notification to the Commission by the Member State concerned, the Commission may endorse the outline of the intended quota transfer or exchange that the Member State has discussed with the relevant Contracting Party to the RFMO. Thereupon, the Commission shall express, without undue delay, the consent to be bound by such quota transfer or exchange with the relevant Contracting Party to the RFMO. The Commission shall notify the secretariat of the RFMO of the agreed quota transfer or exchange in accordance with the rules of that organisation. 3. The Commission shall inform the Member States of the agreed quota transfer or exchange. 4. The fishing opportunities received from or transferred to the relevant Contracting Party to the RFMO under the quota transfer or exchange shall be deemed to be quotas allocated to, or deducted from, the allocation of the Member State concerned, as of the moment that the quota transfer or exchange takes effect in accordance with the terms of the agreement reached with the relevant Contracting Party to the RFMO or in accordance with the rules of the relevant RFMO, as appropriate. Such allocation shall not change the existing distribution key for the purpose of allocating fishing opportunities among Member States in accordance with the principle of relative stability of fishing activities. 5. This Article shall apply until 31 January 2020 for quota transfers from a RFMO Contracting Party to the Union and their subsequent allocation to Member States. Section 2 ICCAT Convention Area Article 18 Fishing, farming and fattening capacity limitations 1. The number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of Union fishing vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. 7. The maximum number of Union fishing vessels authorised to fish for northern albacore as a target species in accordance with Article 12 of Council Regulation (EC) No 520/2007 (33) shall be limited as set out in point 7 of Annex IV to this Regulation. 8. The maximum number of Union fishing vessels of at least 20 metres length that fish for bigeye tuna in the ICCAT Convention Area shall be limited as set out in point 8 of Annex IV. Article 19 Recreational fisheries Where appropriate, Member States shall allocate a specific share for recreational fisheries from their allocated quotas as set out in Annex ID. Article 20 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the Alopias genus. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the Sphyrnidae family (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. 5. Retaining on board silky sharks (Carcharhinus falciformis) taken in any fishery shall be prohibited. Section 3 CCAMLR Convention Area Article 21 Prohibitions and catch limitations 1. Direct fishing of the species set out in Part A of Annex V, shall be prohibited in the zones and during the periods set out therein. 2. For exploratory fisheries, the TACs and by-catch limits set out in Part B of Annex V, shall apply in the subareas set out therein. Article 22 Exploratory fisheries 1. Member States may participate in longline exploratory fisheries for toothfish (Dissostichus spp.) in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a outside areas of national jurisdiction in 2019. If a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2019. 2. With regard to FAO subareas 88.1 and 88.2 as well as divisions 58.4.1, 58.4.2 and 58.4.3a, TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Part B of Annex V. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and the SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a shall be prohibited in depths less than 550 metres. Article 23 Krill fishery during the 2019/2020 fishing season 1. If a Member State intends to fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2019/2020 fishing season, it shall notify the Commission, no later than 1 May 2019, of its intention to fish for krill, using the format laid down in Part C of Annex V to this Regulation. On the basis of the information provided by Member States, the Commission shall submit the notifications to the CCAMLR Secretariat no later than 30 May 2019. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. A Member State intending to fish for krill in the CCAMLR Convention Area shall notify its intention to do so only in respect of authorised vessels either flying its flag at the time of the notification or flying the flag of another CCAMLR member that are expected, at the time the fishery takes place, to be flying the flag of that Member State. 4. Member States shall be entitled to authorise participation in a krill fishery by vessels other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on any CCAMLR illegal, unreported and unregulated (IUU) Vessel List to participate in krill fisheries. Section 4 IOTC Area of Competence Article 24 Limitation of fishing capacity of vessels fishing in the IOTC Area of Competence 1. The maximum number of Union fishing vessels fishing for tropical tunas in the IOTC Area of Competence and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of Union fishing vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Area of Competence and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may reallocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna RFMOs. Furthermore, no vessels featuring on the list of vessels engaged in IUU fishing activities of any RFMO may be transferred. 5. Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2 within the limits set out in the development plans submitted to the IOTC. Article 25 Drifting FADs and supply vessels 1. A purse-seine vessel shall not deploy more than 350 active drifting FADs at any time. 2. The number of supply vessels shall be no more than one supply vessel in support of not less than two purse-seine vessels, all flying the flag of the same Member State. This provision shall not apply to Member States using only one supply vessel. 3. A single purse seine vessel shall not be supported by more than one single supply vessel of the same flag State at any time. 4. As from 1 January 2018, the Union shall not register new or additional supply vessels in the IOTC Record of Authorised Vessels. Article 26 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the Alopiidae family in any fishery shall be prohibited. 2. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) in any fishery shall be prohibited, except for vessels under 24 metres overall length engaged solely in fishing operations within the Exclusive Economic Zone (EEZ) of the Member State whose flag they fly, and provided that their catch is destined solely for local consumption. 3. When accidentally caught, species referred to in paragraphs 1 and 2 shall not be harmed. Specimens shall be promptly released. Section 5 SPRFMO Convention Area Article 27 Pelagic fisheries 1. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 2. Member States referred to in paragraph 1 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2019 to the total Union level of 78 600 gross tonnage in that area. 3. The fishing opportunities set out in Annex IJ may only be used under the condition that Member States send to the Commission the list of vessels actively fishing or engaged in transhipment in the SPRFMO Convention Area, records from vessel monitoring systems, monthly catch reports and, where available, port calls, at the latest by the fifth day of the following month, with the aim of communicating that information to the SPRFMO Secretariat. Article 28 Bottom fisheries 1. Member States shall limit their bottom fishing catch or effort in 2019 in the SPRFMO Convention Area to those parts of the Convention Area where bottom fishing has occurred from 1 January 2002 to 31 December 2006 and to a level that does not exceed the annual average levels of catches or effort parameters in that period. They may fish beyond the track record only if SPRFMO endorses their plan to fish beyond the track record. 2. Member States without a track record in bottom fishing catch or effort in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall not fish, unless SPRFMO endorses their plan to fish without the track record. Section 6 IATTC Convention Area Article 29 Purse-seine fisheries 1. Fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) from 29 July 00:00 hours to 8 October 2019 24:00 hours or from 9 November 2019 00:00 hours to 19 January 2020 24:00 hours in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 9 October 2019 00:00 hours to 8 November 2019 24:00 hours in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. For each of their vessels, Member States concerned shall notify to the Commission before 1 April 2019 the selected period of closure referred to in paragraph 1. All purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the selected period. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land or tranship all yellowfin, bigeye and skipjack tuna caught. 4. Paragraph 3 shall not apply in the following cases: (a) where the fish is considered unfit for human consumption for reasons other than size; or (b) during the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Article 30 Drifting FADs 1. A purse-seine vessel shall not have more than 450 FADs active at any time in the IATTC Convention Area. A FAD shall be considered active when it is deployed at sea, starts transmitting its location and is being tracked by the vessel, its owner or operator. A FAD shall only be activated on board a purse-seine vessel. 2. A purse-seine vessel may not deploy FADs during the 15 days before the start of the selected closure period set out in point (a) of Article 29(1), and it shall recover the same number of FADs as initially deployed within 15 days prior to the start of the closure period. 3. Member States shall report to the Commission, on a monthly basis, daily information on all active FADs as required by the IATTC. The reports shall be submitted with a delay of at least 60 days, but not longer than 75 days. The Commission shall transmit that information to the IATTC Secretariat without delay. Article 31 Catch limits for bigeye tuna in long-line fisheries The total annual catches of bigeye tuna by longline vessels of each Member State in the IATTC Convention Area shall not exceed 500 tonnes or their respective yearly catches of bigeye tuna in 2001. Article 32 Prohibition of fishing for oceanic whitetip sharks 1. It shall be prohibited to fish for oceanic whitetip sharks (Carcharhinus longimanus) in the IATTC Convention Area, and to retain on board, to tranship, to store, to offer to sell, to sell or to land any part or whole carcass of oceanic whitetip sharks caught in that area. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released by vessel operators. 3. Vessel operators shall: (a) record the number of releases with indication of status (dead or alive); (b) report the information specified in point (a) to the Member State of which they are nationals. Member States shall transmit the information collected during the previous year to the Commission by 31 January. Article 33 Prohibition of fishing for Mobulid rays It shall be prohibited for Union fishing vessels in the IATTC Convention Area to fish for, to retain on board, to tranship, to land, to store, to offer to sell or to sell any part or whole carcass of Mobulid rays (family Mobulidae, which includes the genera Manta and Mobula). As soon as Union fishing vessels notice that Mobulid rays have been caught, Union fishing vessels shall, wherever possible, promptly release them alive and unharmed. Section 7 SEAFO Convention Area Article 34 Prohibition of fishing for deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  ghost catshark (Apristurus manis),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  skates (Rajidae),  velvet dogfish (Scymnodon squamulosus),  deep-sea sharks of the Selachimorpha super-order,  picked dogfish (Squalus acanthias). Section 8 WCPFC Convention Area Article 35 Conditions for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore fisheries 1. Member States shall ensure that the total number of fishing days allocated to purse-seine vessels fishing for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares) and skipjack tuna (Katsuwonus pelamis) in the part of the WCPFC Convention Area located in the high seas between 20 ° N and 20 ° S does not exceed 403 days. 2. Union fishing vessels shall not target south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area south of 20 ° S. 3. Member States shall ensure that catches of bigeye tuna (Thunnus obesus) by longliners do not exceed 2 000 tonnes. Article 36 Management of fishing with FADs 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, it shall be prohibited for purse-seine vessels to deploy, service or set on FADs between 00:00 hours of 1 July 2019 and 24:00 hours of 30 September 2019. 2. In addition to the prohibition set in paragraph 1, it shall be prohibited to set on FADs on the high seas of the WCPFC Convention Area, between 20 ° N and 20 ° S, for an additional two months: either from 00:00 hours of 1 April 2019 to 24:00 hours of 31 May 2019, or from 00:00 hours of 1 November 2019 to 24:00 hours of 31 December 2019. The choice for the additional two months shall be notified to the Commission before 31 January 2019. 3. Member States shall ensure that each of its purse-seine vessels have deployed at sea, at any time, no more than 350 FADs with activated instrumented buoys. The buoy shall be activated exclusively onboard a vessel. 4. All purse-seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 5. Paragraph 4 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than size; or (c) when a serious malfunction of freezer equipment occurs. Article 37 Limitations to the number of Union fishing vessels authorised to fish for swordfish The maximum number of Union fishing vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as set out in Annex VII. Article 38 Catch limits for swordfish in long-line fisheries south of 20 ° S Member States shall ensure that catches of swordfish (Xiphias gladius) south of 20 ° S by long-liners do not exceed the limit set out in Annex IH. Member States shall also ensure that there is no shift of the fishing effort for swordfish to the area north of the 20 ° S, as a result of that measure. Article 39 Silky sharks and oceanic whitetip sharks 1. Retaining on board, transhipping, storing or landing any part or whole carcass of the following species in the WCPFC Convention Area shall be prohibited: (a) silky sharks (Carcharhinus falciformis), (b) oceanic whitetip sharks (Carcharhinus longimanus). 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 40 Overlap area between IATTC and WCPFC 1. Vessels listed exclusively in the WCPFC register shall apply the measures set out in this Section when fishing in the overlap area between IATTC and WCPFC as defined in point (u) of Article 4. 2. Vessels listed in both the WCPFC register and the IATTC register and vessels listed exclusively in the IATTC register shall apply the measures set out in point (a) of Article 29(1), Article 29(2), (3) and (4), and Articles 30, 31 and 32 when fishing in the overlap area between IATTC and WCPFC as defined in point (u) of Article 4. Section 9 GFCM Agreement Area Article 41 Small pelagic stocks in geographical subareas 17 and 18 1. Catches of small pelagic stocks by Union fishing vessels in the geographical subareas 17 and 18 shall not exceed the levels set out in Annex IL to this Regulation. 2. Union fishing vessels targeting small pelagic stocks in geographical subareas 17 and 18 shall not exceed 180 fishing days per year. Within that total of 180 fishing days, a maximum of 144 fishing days targeting sardine and a maximum of 144 fishing days targeting anchovy shall apply. Article 42 European eel in the Mediterranean Sea (GSAs 1 to 27) 1. All activities by Union vessels and other Union fishing activities catching European eel, namely targeted, incidental and recreational fisheries, shall be subject to the provisions of this Article. 2. This Article shall apply to the Mediterranean Sea and to brackish waters such as estuaries, coastal lagoons and transitional waters. 3. It shall be prohibited to fish for European eel in Union and international waters of the Mediterranean Sea, for a consecutive three-month period to be determined by each Member State. The fishing closure period shall be consistent with the conservation objectives set out in Regulation (EC) No 1100/2007, with national management plans in place and with the temporal migration patterns of European eel in the Member States concerned. Member States shall communicate the determined period to the Commission no later than one month before the entry into force of the closure and in any case no later than 31 January 2019. Section 10 Bering Sea Article 43 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. Section 11 SIOFA Article 44 Interim bottom fishing measures 1. Member States whose vessels have fished for more than 40 days in any given year in the SIOFA Agreement Area up to 2016 shall ensure that fishing vessels flying their flag limit their annual bottom fishing effort and/or catch to its average annual level and that fishing activities take place within the area assessed in their impact assessment submitted to SIOFA. 2. Member States whose vessels have not fished for more than 40 days in any given single year in the SIOFA Agreement Area up to 2016 shall ensure that vessels flying its flag limit their bottom fishing effort and/or catch, and spatial distribution, in accordance with their historical fishing record. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN UNION WATERS Article 45 Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Union waters within the TACs set out in Annex I to this Regulation and shall be subject to the conditions provided for in this Regulation and in Title III of Regulation (EU) 2017/2403. Article 46 Fishing vessels flying the flag of Venezuela Fishing vessels flying the flag of Venezuela shall be subject to the conditions provided for in this Regulation and in Title III of Regulation (EU) 2017/2403. Article 47 Fishing authorisations The maximum number of fishing authorisations for third-country vessels fishing in Union waters shall be as set out in Annex VIII. Article 48 Conditions for landing catches and by-catches The conditions specified in Article 7 shall apply to catches and by-catches of third-country vessels fishing under the authorisations specified in Article 45. Article 49 Closed fishing seasons Third-country vessels authorised to fish for sandeel and associated by-catches in Union waters of ICES subarea 4 shall not fish for sandeel in that area with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm from 1 January to 31 March 2019 and from 1 August to 31 December 2019. Article 50 Prohibitions 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species whenever they are found in Union waters: (a) starry ray (Amblyraja radiata) in Union waters of ICES divisions 2a, 3a and 7d and ICES subarea 4; (b) the following species of sawfish in Union waters: (i) pointed sawfish (Anoxypristis cuspidata), (ii) dwarf sawfish (Pristis clavata), (iii) smalltooth sawfish (Pristis pectinata), (iv) largetooth sawfish (Pristis pristis), (v) green sawfish (Pristis zijsron); (c) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in Union waters; (d) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division 2a and ICES subareas 3, 4, 6, 7, 8, 9 and 10; (e) tope shark (Galeorhinus galeus) when taken with longlines in Union waters of ICES division 2a and ICES subareas 1, 4, 5, 6, 7, 8, 12 and 14; (f) smooth lanternshark (Etmopterus pusillus) in Union waters of ICES division 2a and ICES subareas 1, 4, 5, 6, 7, 8, 12 and 14; (g) kitefin shark (Dalatias licha), birdbeak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), great lanternshark (Etmopterus princeps) and Portuguese dogfish (Centroscymnus coelolepis) in Union waters of ICES division 2a and ICES subareas 1, 4 and 14; (h) porbeagle (Lamna nasus) in Union waters; (i) the following species of Mobula rays in Union waters: (i) devil fish (Mobula mobular), (ii) lesser Guinean devil ray (Mobula rochebrunei), (iii) spinetail mobula (Mobula japanica), (iv) smoothtail mobula (Mobula thurstoni), (v) longhorned mobula (Mobula eregoodootenkee), (vi) Munk's devil ray (Mobula munkiana), (vii) Chilean devil ray (Mobula tarapacana), (viii) shortfin devil ray (Mobula kuhlii), (ix) lesser devil ray (Mobula hypostoma), (x) reef manta ray (Mobula alfredi), (xi) giant manta ray (Mobula birostris); (j) hornback ray (Raja clavata) in Union waters of ICES division 3a; (k) Norwegian skate (Dipturus nidarosiensis) in Union waters of ICES divisions 6a, 6b, 7a, 7b, 7c, 7e, 7f, 7g, 7h and 7k; (l) undulate ray (Raja undulata) in Union waters of ICES subareas 6, 9 and 10 and white skate (Rostroraja alba) in Union waters of ICES subareas 6, 7, 8, 9 and 10; (m) guitarfishes (Rhinobatidae) in Union waters of ICES subareas 1, 2, 3, 4, 5, 6, 7, 8, 9, 10 and 12; (n) common guitarfish (Rhinobatos rhinobatos) in the Mediterranean; (o) whale shark (Rhincodon typus) in all waters; (p) picked dogfish (Squalus acanthias) in Union waters of ICES subareas 2, 3, 4, 5, 6, 7, 8, 9 and 10; (q) angel shark (Squatina squatina) in Union waters. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. TITLE IV FINAL PROVISIONS Article 51 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 52 Transitional provision Article 10, Article 12(2), Articles 14, 20, 21, 26, 32, 33, 34, 39, 42, 43 and 50 shall continue to apply, mutatis mutandis, in 2020 until the entry into force of the Regulation fixing the fishing opportunities for 2020. Article 53 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. However, Article 9 shall apply from 1 February 2019. The provisions on fishing opportunities set out in Articles 21, 22 and 23 and Annexes IE and V for certain stocks in the CCAMLR Convention Area shall apply from 1 December 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 January 2019. For the Council The President G. CIAMBA (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 1100/2007 of 18 September 2007 establishing measures for the recovery of the stock of European eel (OJ L 248, 22.9.2007, p. 17). (3) Regulation (EU) 2018/973 of the European Parliament and of the Council of 4 July 2018 establishing a multiannual plan for demersal stocks in the North Sea and the fisheries exploiting those stocks, specifying details of the implementation of the landing obligation in the North Sea and repealing Council Regulations (EC) No 676/2007 and (EC) No 1342/2008 (OJ L 179, 16.7.2018, p. 1). (4) Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (OJ L 122, 11.5.2007, p. 7). (5) Regulation (EU) 2016/1627 of the European Parliament and of the Council of 14 September 2016 on a multiannual recovery plan for bluefin tuna in the eastern Atlantic and the Mediterranean, and repealing Council Regulation (EC) No 302/2009 (OJ L 252, 16.9.2016, p. 1). (6) Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 345, 28.12.2005, p. 5). (7) Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (OJ L 344, 20.12.2008, p. 6). (8) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (9) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Union control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (10) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (11) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (12) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 293, 23.10.2012, p. 5). (13) OJ L 6, 10.1.2012, p. 9. (14) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (15) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (16) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (17) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources and repealing Regulations (EEC) No 3943/90, (EC) No 66/98 and (EC) No 1721/1999 (OJ L 97, 1.4.2004, p. 16). (18) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (19) Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area and amending Council Regulation (EC) No 1967/2006 concerning management measures for the sustainable exploitation of fishery resources in the Mediterranean Sea (OJ L 347, 30.12.2011, p. 44). (20) Concluded by Council Decision 2006/539/EC of 22 May 2006 on the conclusion, on behalf of the European Community of the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (OJ L 224, 16.8.2006, p. 22). (21) The Union acceded by Council Decision 86/238/EEC of 9 June 1986 on the accession of the Community to the International Convention for the Conservation of Atlantic Tunas, as amended by the Protocol annexed to the Final Act of the Conference of Plenipotentiaries of the States Parties to the Convention signed in Paris on 10 July 1984 (OJ L 162, 18.6.1986, p. 33). (22) The Union acceded by Council Decision 95/399/EC of 18 September 1995 on the accession of the Community to the Agreement for the establishment of the Indian Ocean Tuna Commission (OJ L 236, 5.10.1995, p. 24). (23) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (24) Concluded by Council Decision 2002/738/EC of 22 July 2002 on the conclusion by the European Community of the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (OJ L 234, 31.8.2002, p. 39). (25) The Union acceded by Council Decision 2008/780/EC of 29 September 2008 on the conclusion, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement (OJ L 268, 9.10.2008, p. 27). (26) The Union acceded by Council Decision 2012/130/EU of 3 October 2011 on the approval, on behalf of the European Union, of the Convention on the Conservation and Management of High Seas Fishery Resources in the South Pacific Ocean (OJ L 67, 6.3.2012, p. 1). (27) The Union acceded by Council Decision 2005/75/EC of 26 April 2004 on the accession of the Community to the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (OJ L 32, 4.2.2005, p. 1). (28) Regulation (EU) 2017/2403 of the European Parliament and of the Council of 12 December 2017 on the sustainable management of external fishing fleets, and repealing Council Regulation (EC) No 1006/2008 (OJ L 347, 28.12.2017, p. 81). (29) All types of demersal trawls (OTB, OTT, PTB, TBB, TBN, TBS and TB). (30) All types of seines (SSC, SDN, SPR, SV, SB and SX). (31) All long lines or pole and line or rod and line fisheries (LHP, LHM, LLD, LL, LTL, LX and LLS). (32) All fixed gillnets and traps (GTR, GNS, FYK, FPN and FIX). (33) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species and repealing Regulation (EC) No 973/2001 (OJ L 123, 12.5.2007, p. 3). LIST OF ANNEXES ANNEX I: TACs applicable to Union fishing vessels in areas where TACs exist by species and by area ANNEX IA: Skagerrak, Kattegat, ICES subareas 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12 and 14, Union waters of CECAF, French Guiana waters ANNEX IB: North East Atlantic and Greenland, ICES subareas 1, 2, 5, 12 and 14 and Greenland waters of NAFO 1 ANNEX IC: North West Atlantic - NAFO Convention Area ANNEX ID: ICCAT Convention Area ANNEX IE: Antarctic  CCAMLR Convention Area ANNEX IF: South-East Atlantic Ocean  SEAFO Convention Area ANNEX IG: Southern bluefin tuna  areas of distribution ANNEX IH: WCPFC Convention Area ANNEX IJ: SPRFMO Convention Area ANNEX IK IOTC Area of Competence ANNEX IL GFCM Agreement Area ANNEX IIA: Fishing effort for vessels in the context of the recovery of certain Southern hake and Norway lobster stocks in ICES divisions 8c and 9a excluding the Gulf of CÃ ¡diz ANNEX IIB: Fishing effort for vessels in the context of the management of Western Channel sole stocks in ICES division 7e ANNEX IIC: Management areas for sandeel in ICES divisions 2a, 3a and ICES subarea 4 ANNEX III: Maximum number of fishing authorisations for Union fishing vessels in third-country waters ANNEX IV: ICCAT Convention Area ANNEX V: CCAMLR Convention Area ANNEX VI: IOTC Area of Competence ANNEX VII: WCPFC Convention Area ANNEX VIII: Quantitative limitations of fishing authorisations for third-country vessels fishing in Union waters ANNEX I TACs APPLICABLE TO UNION FISHING VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The tables in Annexes IA, IB, IC, ID, IE, IF, IG, IJ, IK and IL set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and the conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 of that Regulation. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. Only Latin names identify species for regulatory purposes; vernacular names are provided for ease of reference. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon spp. GER Deep sea red crab Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Mackerel icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dicentrarchus labrax BSS European seabass Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) RJB Common skate complex Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Dissostichus spp. TOT Toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidorhombus spp. LEZ Megrims Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Manta birostris RMB Giant manta ray Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia gibberifrons NOG Humped rockcod Notothenia rossii NOR Marbled rockcod Notothenia squamifrons NOS Grey rockcod Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthys georgianus SGI South Georgia icefish Pseudopentaceros spp. EDW Pelagic armourhead Raja alba RJA White skate Raja brachyura RJH Blonde ray Raja circularis RJI Sandy ray Raja clavata RJC Thornback ray Raja fullonica RJF Shagreen ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Sardina pilchardus PIL Sardine Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Picked dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus murphyi CJM Jack mackerel Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blackfin icefish SSI Chaenocephalus aceratus Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common skate complex RJB Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Deep sea red crab GER Chaceon spp. European seabass BSS Dicentrarchus labrax Flatfish FLX Pleuronectiformes Giant manta ray RMB Manta birostris Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Notothenia squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Notothenia gibberifrons Jack mackerel CJM Trachurus murphyi Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Mackerel icefish ANI Champsocephalus gunnari Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Pelagic armourhead EDW Pseudopentaceros spp. Penaeus shrimps PEN Penaeus spp. Picked dogfish DGS Squalus acanthias Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Raja circularis Sardine PIL Sardina pilchardus Shagreen ray RJF Raja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. South Georgia icefish SGI Pseudochaenichthys georgianus Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Toothfish TOT Dissostichus spp. Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata Unicorn icefish LIC Channichthys rhinoceratus White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Raja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA SKAGERRAK, KATTEGAT, ICES SUBAREAS 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12 AND 14, UNION WATERS OF CECAF, FRENCH GUIANA WATERS Species: Sandeel and associated by-catches Ammodytes spp. Zone: Union waters of 2a, 3a and 4 (1) Denmark 0 (2) United Kingdom 0 (2) Germany 0 (2) Sweden 0 (2) Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IIC: Zone : Union waters of sandeel management areas 1r 2r () 3r 4 5r 6 7r (SAN/234_1R) (SAN/234_2R) (SAN/234_3R) (SAN/234_4) (SAN/234_5R) (SAN/234_6) (SAN/234_7R) Denmark 0 0 0 0 0 0 0 United Kingdom 0 0 0 0 0 0 0 Germany 0 0 0 0 0 0 0 Sweden 0 0 0 0 0 0 0 Union 0 0 0 0 0 0 0 Total 0 0 0 0 0 0 0 () In management area 2r the TAC may only be fished as a monitoring TAC with an associated sampling protocol for the fishery. Species: Greater silver smelt Argentina silus Zone: Union and international waters of 1 and 2 (ARU/1/2.) Germany 24 France 8 The Netherlands 19 United Kingdom 39 Union 90 TAC 90 Precautionary TAC Species: Greater silver smelt Argentina silus Zone: Union waters of 3a and 4 (ARU/3A4-C) Denmark 1 093 Germany 11 France 8 Ireland 8 The Netherlands 51 Sweden 43 United Kingdom 20 Union 1 234 TAC 1 234 Precautionary TAC Species: Greater silver smelt Argentina silus Zone: Union and international waters of 5, 6 and 7 (ARU/567.) Germany 355 France 7 Ireland 329 The Netherlands 3 710 United Kingdom 260 Union 4 661 TAC 4 661 Precautionary TAC Species: Tusk Brosme brosme Zone: Union and international waters of 1, 2 and 14 (USK/1214EI) Germany 6 (4) France 6 (4) United Kingdom 6 (4) Others 3 (4) Union 21 (4) TAC 21 Precautionary TAC Species: Tusk Brosme brosme Zone: 3a (USK/03A.) Denmark 15 Sweden 8 Germany 8 Union 31 TAC 31 Precautionary TAC Article 7(2) of this Regulation applies Species: Tusk Brosme brosme Zone: Union waters of 4 (USK/04-C.) Denmark 68 Germany 20 France 47 Sweden 7 United Kingdom 102 Others 7 (5) Union 251 TAC 251 Precautionary TAC Article 7(2) of this Regulation applies Species: Tusk Brosme brosme Zone: Union and international waters of 5, 6 and 7 (USK/567EI.) Germany 17 Spain 60 France 705 Ireland 68 United Kingdom 340 Others 17 (6) Union 1 207 Norway 2 923 (7) (8) (9) (10) TAC 4 130 Precautionary TAC Article 13(1) of this Regulation applies Article 7(2) of this Regulation applies Species: Tusk Brosme brosme Zone: Norwegian waters of 4 (USK/04-N.) Belgium 0 Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 Union 170 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Boarfish Caproidae Zone: Union and international waters of 6, 7 and 8 (BOR/678-) Denmark 5 357 Ireland 15 086 United Kingdom 1 387 Union 21 830 TAC 21 830 Precautionary TAC Species: Herring (11) Clupea harengus Zone: 3a (HER/03A.) Denmark 12 325 (12) Germany 197 (12) Sweden 12 893 (12) Union 25 415 (12) Norway 3 911 Faroe Islands 0 (13) TAC 29 326 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (14) Clupea harengus Zone: Union and Norwegian waters of 4 north of 53 ° 30 ² N (HER/4AB.) Denmark 59 468 Germany 39 404 France 20 670 The Netherlands 51 717 Sweden 3 913 United Kingdom 55 583 Union 230 755 Faroe Islands 250 Norway 111 652 (15) TAC 385 008 Analytical TAC Article 7(2) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) () Union 50 000 () Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Species: Herring Clupea harengus Zone: Norwegian waters south of 62 ° N (HER/04-N.) Sweden 886 (17) Union 886 TAC 385 008 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring (18) Clupea harengus Zone: 3a (HER/03A-BC) Denmark 5 692 Germany 51 Sweden 916 Union 6 659 TAC 6 659 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (19) Clupea harengus Zone: 4, 7d and Union waters of 2a (HER/2A47DX) Belgium 65 Denmark 12 628 Germany 65 France 65 The Netherlands 65 Sweden 62 United Kingdom 240 Union 13 190 TAC 13 190 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (20) Clupea harengus Zone: 4c, 7d (21) (HER/4CXB7D) Belgium 8 632 (22) Denmark 800 (22) Germany 530 (22) France 10 277 (22) The Netherlands 18 162 (22) United Kingdom 3 950 (22) Union 42 351 (22) TAC 385 008 Analytical TAC Article 7(2) of this Regulation applies Species: Herring Clupea harengus Zone: Union and international waters of 5b, 6b and 6aN (23) (HER/5B6ANB) Germany 466 (24) France 88 (24) Ireland 630 (24) The Netherlands 466 (24) United Kingdom 2 520 (24) Union 4 170 (24) TAC 4 170 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring Clupea harengus Zone: 6aS (25), 7b, 7c (HER/6AS7BC) Ireland 1 482 The Netherlands 148 Union 1 630 TAC 1 630 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring Clupea harengus Zone: 6 Clyde (26) (HER/06ACL.) United Kingdom To be established Union To be established (27) TAC To be established (27) Precautionary TAC Article 6 of this Regulation applies. Species: Herring Clupea harengus Zone: 7a (28) (HER/07A/MM) Ireland 1 795 United Kingdom 5 101 Union 6 896 TAC 6 896 Analytical TAC Article 7(2) of this Regulation applies Species: Herring Clupea harengus Zone: 7e and 7f (HER/7EF.) France 465 United Kingdom 465 Union 930 TAC 930 Precautionary TAC Species: Herring Clupea harengus Zone: 7g (29), 7h (29), 7j (29) and 7k (29) (HER/7G-K.) Germany 53 France 293 Ireland 4 097 The Netherlands 293 United Kingdom 6 Union 4 742 TAC 4 742 Analytical TAC Species: Anchovy Engraulis encrasicolus Zone: 8 (ANE/08.) Spain 29 700 France 3 300 Union 33 000 TAC 33 000 Precautionary TAC Species: Anchovy Engraulis encrasicolus Zone: 9 and 10; Union waters of CECAF 34.1.1 (ANE/9/3411) Spain 0 (30) Portugal 0 (30) Union 0 (30) TAC 0 (30) Precautionary TAC Species: Cod Gadus morhua Zone: Skagerrak (COD/03AN.) Belgium 11 Denmark 3 364 Germany 84 The Netherlands 21 Sweden 589 Union 4 069 TAC 4 205 Analytical TAC Species: Cod Gadus morhua Zone: Kattegat (COD/03AS.) Denmark 350 (31) Germany 7 (31) Sweden 210 (31) Union 567 (31) TAC 567 (31) Precautionary TAC Species: Cod Gadus morhua Zone: 4; Union waters of 2a; that part of 3a not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 828 (32) Denmark 4 758 Germany 3 017 France 1 023 (32) The Netherlands 2 688 (32) Sweden 32 United Kingdom 10 914 (32) Union 23 260 Norway 5 004 (33) TAC 29 437 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of 4 (COD/*04N-) Union 21 236 Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (34) Union 382 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: 6b; Union and international waters of 5b west of 12 ° 00 ² W and of 12 and 14 (COD/5W6-14) Belgium 0 Germany 1 France 12 Ireland 16 United Kingdom 45 Union 74 TAC 74 Precautionary TAC Species: Cod Gadus morhua Zone: 6a; Union and international waters of 5b east of 12 ° 00 ² W (COD/5BE6A) Belgium 3 (35) Germany 26 (35) France 275 (35) Ireland 385 (35) United Kingdom 1 046 (35) Union 1 735 (35) TAC 1 735 (35) Analytical TAC Article 8 of this Regulation applies Species: Cod Gadus morhua Zone: 7a (COD/07A.) Belgium 11 (36) France 30 (36) Ireland 530 (36) The Netherlands 3 (36) United Kingdom 233 (36) Union 807 (36) TAC 807 (36) Analytical TAC Species: Cod Gadus morhua Zone: 7b, 7c, 7e-k, 8, 9 and 10; Union waters of CECAF 34.1.1 (COD/7XAD34) Belgium 50 (37) France 822 (37) Ireland 650 (37) The Netherlands 0 (37) United Kingdom 88 (37) Union 1 610 (37) TAC 1 610 (37) Analytical TAC Article 8 of this Regulation applies Article 13(1) of this Regulation applies Species: Cod Gadus morhua Zone: 7d (COD/07D.) Belgium 74 (38) France 1 439 (38) The Netherlands 43 (38) United Kingdom 159 (38) Union 1 715 (38) TAC 1 715 Analytical TAC Species: Megrims Lepidorhombus spp. Zone: Union waters of 2a and 4 (LEZ/2AC4-C) Belgium 9 Denmark 7 Germany 7 France 47 The Netherlands 37 United Kingdom 2 780 Union 2 887 TAC 2 887 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: Union and international waters of 5b; 6; international waters of 12 and 14 (LEZ/56-14) Spain 657 France 2 563 (39) Ireland 749 United Kingdom 1 813 (39) Union 5 782 TAC 5 782 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: 7 (LEZ/07.) Belgium 490 (40) Spain 5 440 (41) France 6 602 (41) Ireland 3 001 (40) United Kingdom 2 599 (40) Union 18 132 TAC 18 132 Analytical TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: 8a, 8b, 8d and 8e (LEZ/8ABDE.) Spain 943 France 761 Union 1 704 TAC 1 704 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: 8c, 9 and 10; Union waters of CECAF 34.1.1 (LEZ/8C3411) Spain 1 728 France 86 Portugal 58 Union 1 872 TAC 1 872 Analytical TAC Article 7(2) of this Regulation applies Species: Anglerfish Lophiidae Zone: Union waters of 2a and 4 (ANF/2AC4-C) Belgium 715 (42) Denmark 1 577 (42) Germany 770 (42) France 147 (42) The Netherlands 541 (42) Sweden 18 (42) United Kingdom 16 469 (42) Union 20 237 (42) TAC 20 237 Precautionary TAC Species: Anglerfish Lophiidae Zone: Norwegian waters of 4 (ANF/04-N.) Belgium 51 Denmark 1 305 Germany 21 The Netherlands 18 United Kingdom 305 Union 1 700 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Anglerfish Lophiidae Zone: 6; Union and international waters of 5b; international waters of 12 and 14 (ANF/56-14) Belgium 411 (43) Germany 470 (43) Spain 440 France 5 067 (43) Ireland 1 145 The Netherlands 396 (43) United Kingdom 3 524 (43) Union 11 453 TAC 11 453 Precautionary TAC Species: Anglerfish Lophiidae Zone: 7 (ANF/07.) Belgium 3 049 (44) Germany 340 (44) Spain 1 212 (44) France 19 568 (44) Ireland 2 501 (44) The Netherlands 395 (44) United Kingdom 5 934 (44) Union 32 999 (44) TAC 32 999 Analytical TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Species: Anglerfish Lophiidae Zone: 8a, 8b, 8d and 8e (ANF/8ABDE.) Spain 1 275 France 7 096 Union 8 371 TAC 8 371 Analytical TAC Article 7(2) of this Regulation applies Species: Anglerfish Lophiidae Zone: 8c, 9 and 10; Union waters of CECAF 34.1.1 (ANF/8C3411) Spain 3 472 France 3 Portugal 691 Union 4 166 TAC 4 166 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: 3a (HAD/03A.) Belgium 8 Denmark 1 435 Germany 91 The Netherlands 2 Sweden 170 Union 1 706 TAC 1 780 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: 4; Union waters of 2a (HAD/2AC4.) Belgium 168 Denmark 1 153 Germany 734 France 1 279 The Netherlands 126 Sweden 116 United Kingdom 19 015 Union 22 591 Norway 6 359 TAC 28 950 Analytical TAC Article 7(2) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of 4 (HAD/*04N-) Union 16 804 Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (45) Union 707 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Haddock Melanogrammus aeglefinus Zone: Union and international waters of 6b, 12 and 14 (HAD/6B1214) Belgium 23 Germany 28 France 1 155 Ireland 824 United Kingdom 8 439 Union 10 469 TAC 10 469 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: Union and international waters of 5b and 6a (HAD/5BC6A.) Belgium 4 (46) Germany 4 (46) France 178 (46) Ireland 528 (46) United Kingdom 2 512 (46) Union 3 226 TAC 3 226 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: 7b-k, 8, 9 and 10; Union waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 93 France 5 552 Ireland 1 851 United Kingdom 833 Union 8 329 TAC 8 329 Analytical TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: 7a (HAD/07A.) Belgium 59 France 271 Ireland 1 619 United Kingdom 1 790 Union 3 739 TAC 3 739 Analytical TAC Article 7(2) of this Regulation applies Species: Whiting Merlangius merlangus Zone: 3a (WHG/03A.) Denmark 1 109 The Netherlands 4 Sweden 119 Union 1 232 TAC 1 660 Precautionary TAC Species: Whiting Merlangius merlangus Zone: 4; Union waters of 2a (WHG/2AC4.) Belgium 226 Denmark 977 Germany 254 France 1 468 The Netherlands 565 Sweden 2 United Kingdom 7 062 Union 10 554 Norway 1 219 (47) TAC 17 191 Analytical TAC Article 7(2) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of 4 (WHG/*04N-) Union 10 881 Species: Whiting Merlangius merlangus Zone: 6; Union and international waters of 5b; international waters of 12 and 14 (WHG/56-14) Germany 3 (48) France 68 (48) Ireland 324 (48) United Kingdom 717 (48) Union 1 112 (48) TAC 1 112 (48) Analytical TAC Article 8 of this Regulation applies Species: Whiting Merlangius merlangus Zone: 7a (WHG/07A.) Belgium 2 (49) France 25 (49) Ireland 419 (49) The Netherlands 0 (49) United Kingdom 281 (49) Union 727 (49) TAC 727 (49) Analytical TAC Article 8 of this Regulation applies Species: Whiting Merlangius merlangus Zone: 7b, 7c, 7d, 7e, 7f, 7g, 7h, 7j and 7k (WHG/7X7A-C) Belgium 187 France 11 510 Ireland 5 334 The Netherlands 94 United Kingdom 2 059 Union 19 184 TAC 19 184 Analytical TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Species: Whiting Merlangius merlangus Zone: 8 (WHG/08.) Spain 1 016 France 1 524 Union 2 540 TAC 2 540 Precautionary TAC Species: Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62 ° N (W/P/04-N.) Sweden 190 (50) Union 190 TAC Not relevant Precautionary TAC Species: Hake Merluccius merluccius Zone: 3a (HKE/03A.) Denmark 3 950 (51) Sweden 336 (51) Union 4 286 TAC 4 286 Analytical TAC Article 7(2) of this Regulation applies Species: Hake Merluccius merluccius Zone: Union waters of 2a and 4 (HKE/2AC4-C) Belgium 71 (52) Denmark 2 888 (52) Germany 331 (52) France 639 (52) The Netherlands 166 (52) United Kingdom 899 (52) Union 4 994 (52) TAC 4 994 Analytical TAC Article 7(2) of this Regulation applies Species: Hake Merluccius merluccius Zone: 6 and 7; Union and international waters of 5b; international waters of 12 and 14 (HKE/571214) Belgium 733 (53) Spain 23 512 France 36 310 (53) Ireland 4 400 The Netherlands 473 (53) United Kingdom 14 334 (53) Union 79 762 TAC 79 762 Analytical TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: 8a, 8b, 8d and 8e (HKE/*8ABDE) Belgium 95 Spain 3 793 France 3 793 Ireland 474 The Netherlands 47 United Kingdom 2 134 Union 10 336 Species: Hake Merluccius merluccius Zone: 8a, 8b, 8d and 8e (HKE/8ABDE.) Belgium 23 (54) Spain 16 036 France 36 013 The Netherlands 46 (54) Union 52 118 TAC 52 118 Analytical TAC Article 7(2) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: 6 and 7; Union and international waters of 5b; international waters of 12 and 14 (HKE/*57-14) Belgium 5 Spain 4 645 France 8 361 The Netherlands 14 Union 13 025 Species: Hake Merluccius merluccius Zone: 8c, 9 and 10; Union waters of CECAF 34.1.1 (HKE/8C3411) Spain 5 924 France 569 Portugal 2 765 Union 9 258 TAC 9 258 Analytical TAC Article 7(2) of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of 2 and 4 (WHB/24-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/1X14) Denmark 48 813 (55) Germany 18 979 (55) Spain 41 383 (55) (56) France 33 970 (55) Ireland 37 800 (55) The Netherlands 59 522 (55) Portugal 3 844 (55) (57) Sweden 12 075 (55) United Kingdom 63 341 (55) Union 319 727 (55) (57) Norway 99 900 Faroe Islands 10 000 TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: 8c, 9 and 10; Union waters of CECAF 34.1.1 (WHB/8C3411) Spain 35 251 Portugal 8 813 Union 44 064 (58) TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies Species: Blue whiting Micromesistius poutassou Zone: Union waters of 2, 4a, 5, 6 north of 56 ° 30 ² N and 7 west of 12 ° W (WHB/24A567) Norway 227 975 (59) (60) Faroe Islands 22 500 (61) (62) TAC Not relevant Analytical TAC Article 7(2) of this Regulation applies Species: Lemon sole and witch flounder Microstomus kitt and Glyptocephalus cynoglossus Zone: Union waters of 2a and 4 (L/W/2AC4-C) Belgium 427 Denmark 1 175 Germany 151 France 322 The Netherlands 978 Sweden 13 United Kingdom 4 808 Union 7 874 TAC 7 874 Precautionary TAC Article 7(2) of this Regulation applies Species: Blue ling Molva dypterygia Zone: Union and international waters of 5b, 6 and 7 (BLI/5B67-) Germany 120 Estonia 18 Spain 377 France 8 599 Ireland 33 Lithuania 7 Poland 4 United Kingdom 2 187 Others 33 (63) Union 11 378 Norway 250 (64) Faroe Islands 150 (65) TAC 11 778 Analytical TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Species: Blue ling Molva dypterygia Zone: International waters of 12 (BLI/12INT-) Estonia 1 (66) Spain 218 (66) France 5 (66) Lithuania 2 (66) United Kingdom 2 (66) Others 1 (66) Union 229 (66) TAC 229 (66) Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of 2 and 4 (BLI/24-) Denmark 4 Germany 4 Ireland 4 France 23 United Kingdom 14 Others 4 (67) Union 53 TAC 53 Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of 3a (BLI/03A-) Denmark 3 Germany 2 Sweden 3 Union 8 TAC 8 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of 1 and 2 (LIN/1/2.) Denmark 8 Germany 8 France 8 United Kingdom 8 Others 4 (68) Union 36 TAC 36 Precautionary TAC Species: Ling Molva molva Zone: Union waters of 3a (LIN/03A-C.) Belgium 13 Denmark 93 Germany 13 Sweden 38 United Kingdom 13 Union 170 TAC 170 Precautionary TAC Species: Ling Molva molva Zone: Union waters of 4 (LIN/04-C.) Belgium 26 (69) Denmark 404 (69) Germany 250 (69) France 225 (69) The Netherlands 9 (69) Sweden 17 (69) United Kingdom 3 104 (69) Union 4 035 (69) TAC 4 035 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of 5 (LIN/05EI.) Belgium 9 Denmark 6 Germany 6 France 6 United Kingdom 6 Union 33 TAC 33 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of 6, 7, 8, 9, 10, 12 and 14 (LIN/6X14.) Belgium 46 (70) Denmark 8 (70) Germany 166 (70) Ireland 898 Spain 3 361 France 3 583 (70) Portugal 8 United Kingdom 4 126 (70) Union 12 196 Norway 8 000 (71) (72) (73) Faroe Islands 200 (74) (75) TAC 20 396 Precautionary TAC Article 13(1) of this Regulation applies Species: Ling Molva molva Zone: Norwegian waters of 4 (LIN/04-N.) Belgium 9 Denmark 1 187 Germany 33 France 13 The Netherlands 2 United Kingdom 106 Union 1 350 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway lobster Nephrops norvegicus Zone: 3a (NEP/03A.) Denmark 10 093 Germany 29 Sweden 3 611 Union 13 733 TAC 13 733 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: Union waters of 2a and 4 (NEP/2AC4-C) Belgium 1 156 Denmark 1 156 Germany 17 France 34 The Netherlands 595 United Kingdom 19 145 Union 22 103 TAC 22 103 Analytical TAC Article 7(2) of this Regulation applies Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of 4 (NEP/04-N.) Denmark 568 Germany 0 United Kingdom 32 Union 600 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway lobster Nephrops norvegicus Zone: 6; Union and international waters of 5b (NEP/5BC6.) Spain 31 France 122 Ireland 204 United Kingdom 14 735 Union 15 092 TAC 15 092 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: 7 (NEP/07.) Spain 1 187 (76) France 4 811 (76) Ireland 7 296 (76) United Kingdom 6 490 (76) Union 19 784 (76) TAC 19 784 (76) Analytical TAC Article 13(1) of this Regulation applies Species: Norway lobster Nephrops norvegicus Zone: 8a, 8b, 8d and 8e (NEP/8ABDE.) Spain 233 France 3 645 Union 3 878 TAC 3 878 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: 8c (NEP/08C.) Spain 2 (77) France 0 (77) Union 2 (77) TAC 2 (77) Precautionary TAC Species: Norway lobster Nephrops norvegicus Zone: 9 and 10; Union waters of CECAF 34.1.1 (NEP/9/3411) Spain 100 (78) Portugal 301 (78) Union 401 (78) (79) TAC 401 (78) (79) Precautionary TAC Species: Northern prawn Pandalus borealis Zone: 3a (PRA/03A.) Denmark 1 120 Sweden 603 Union 1 723 TAC 3 226 Precautionary TAC Species: Northern prawn Pandalus borealis Zone: Union waters of 2a and 4 (PRA/2AC4-C) Denmark 1 163 The Netherlands 11 Sweden 47 United Kingdom 345 Union 1 566 TAC 1 566 Precautionary TAC Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 200 Sweden 123 (80) Union 323 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Penaeus shrimps Penaeus spp. Zone: French Guiana waters (PEN/FGU.) France To be established (81) Union To be established (81) (82) TAC To be established (81) (82) Precautionary TAC Article 6 of this Regulation applies Species: Plaice Pleuronectes platessa Zone: Skagerrak (PLE/03AN.) Belgium 101 Denmark 13 065 Germany 67 The Netherlands 2 513 Sweden 700 Union 16 446 TAC 16 782 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: Kattegat (PLE/03AS.) Denmark 1 517 Germany 17 Sweden 171 Union 1 705 TAC 1 705 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: 4; Union waters of 2a; that part of 3a not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 5 694 Denmark 18 506 Germany 5 338 France 1 068 The Netherlands 35 589 United Kingdom 26 336 Union 92 531 Norway 8 780 TAC 125 435 Analytical TAC Article 7(2) of this Regulation applies Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of 4 (PLE/*04N-) Union 47 868 Species: Plaice Pleuronectes platessa Zone: 6; Union and international waters of 5b; international waters of 12 and 14 (PLE/56-14) France 9 Ireland 261 United Kingdom 388 Union 658 TAC 658 Precautionary TAC Species: Plaice Pleuronectes platessa Zone: 7a (PLE/07A.) Belgium 134 France 58 Ireland 1 499 The Netherlands 41 United Kingdom 1 343 Union 3 075 TAC 3 075 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: 7b and 7c (PLE/7BC.) France 11 Ireland 63 Union 74 TAC 74 Precautionary TAC Article 13(1) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: 7d and 7e (PLE/7DE.) Belgium 1 694 France 5 648 United Kingdom 3 012 Union 10 354 TAC 10 354 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: 7f and 7g (PLE/7FG.) Belgium 378 France 684 Ireland 243 United Kingdom 357 Union 1 662 TAC 1 662 Precautionary TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: 7h, 7j and 7k (PLE/7HJK.) Belgium 7 (83) France 14 (83) Ireland 47 (83) The Netherlands 27 (83) United Kingdom 14 (83) Union 109 (83) TAC 109 (83) Precautionary TAC Article 8 of this Regulation applies Article 13(1) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: 8, 9 and 10; Union waters of CECAF 34.1.1 (PLE/8/3411) Spain 66 France 263 Portugal 66 Union 395 TAC 395 Precautionary TAC Species: Pollack Pollachius pollachius Zone: 6; Union and international waters of 5b; international waters of 12 and 14 (POL/56-14) Spain 6 France 190 Ireland 56 United Kingdom 145 Union 397 TAC 397 Precautionary TAC Species: Pollack Pollachius pollachius Zone: 7 (POL/07.) Belgium 378 (84) Spain 23 (84) France 8 712 (84) Ireland 929 (84) United Kingdom 2 121 (84) Union 12 163 (84) TAC 12 163 Precautionary TAC Article 13(1) of this Regulation applies Species: Pollack Pollachius pollachius Zone: 8a, 8b, 8d and 8e (POL/8ABDE.) Spain 252 France 1 230 Union 1 482 TAC 1 482 Precautionary TAC Species: Pollack Pollachius pollachius Zone: 8c (POL/08C.) Spain 208 France 23 Union 231 TAC 231 Precautionary TAC Species: Pollack Pollachius pollachius Zone: 9 and 10; Union waters of CECAF 34.1.1 (POL/9/3411) Spain 273 (85) Portugal 9 (85) (86) Union 282 (85) TAC 282 (86) Precautionary TAC Species: Saithe Pollachius virens Zone: 3a and 4; Union waters of 2a (POK/2C3A4) Belgium 43 Denmark 5 056 Germany 12 768 France 30 045 The Netherlands 128 Sweden 695 United Kingdom 9 789 Union 58 524 Norway 63 818 (87) TAC 122 342 Analytical TAC Article 7(2) of this Regulation applies Species: Saithe Pollachius virens Zone: 6; Union and international waters of 5b, 12 and 14 (POK/56-14) Germany 713 France 7 085 Ireland 454 United Kingdom 3 501 Union 11 753 Norway 940 (88) TAC 12 693 Analytical TAC Article 7(2) of this Regulation applies Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (89) Union 880 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: 7, 8, 9 and 10; Union waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 France 1 245 Ireland 1 491 United Kingdom 434 Union 3 176 TAC 3 176 Precautionary TAC Article 13(1) of this Regulation applies Species: Turbot and brill Psetta maxima and Scophthalmus rhombus Zone: Union waters of 2a and 4 (T/B/2AC4-C) Belgium 596 Denmark 1 272 Germany 325 France 153 The Netherlands 4 513 Sweden 9 United Kingdom 1 254 Union 8 122 TAC 8 122 Precautionary TAC Article 7(2) of this Regulation applies Species: Skates and rays Rajiformes Zone: Union waters of 2a and 4 (SRX/2AC4-C) Belgium 278 (90) (91) (92) (93) Denmark 11 (90) (91) (92) Germany 14 (90) (91) (92) France 44 (90) (91) (92) (93) The Netherlands 237 (90) (91) (92) (93) United Kingdom 1 070 (90) (91) (92) (93) Union 1 654 (90) (92) TAC 1 654 (92) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of 3a (SRX/03A-C.) Denmark 37 (94) Sweden 10 (94) Union 47 (94) TAC 47 Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of 6a, 6b, 7a-c and 7e-k (SRX/67AKXD) Belgium 920 (95) (96) (97) (98) Estonia 5 (95) (96) (97) (98) France 4 127 (95) (96) (97) (98) Germany 12 (95) (96) (97) (98) Ireland 1 329 (95) (96) (97) (98) Lithuania 21 (95) (96) (97) (98) The Netherlands 4 (95) (96) (97) (98) Portugal 23 (95) (96) (97) (98) Spain 1 111 (95) (96) (97) (98) United Kingdom 2 632 (95) (96) (97) (98) Union 10 184 (95) (96) (97) (98) TAC 10 184 (97) (98) Precautionary TAC Article 13(1) of this Regulation applies Species: Skates and rays Rajiformes Zone: Union waters of 7d (SRX/07D.) Belgium 126 (99) (100) (101) (102) France 1 060 (99) (100) (101) (102) The Netherlands 7 (99) (100) (101) (102) United Kingdom 211 (99) (100) (101) (102) Union 1 404 (99) (100) (101) (102) TAC 1 404 (102) Precautionary TAC Species: Undulate ray Raja undulata Zone: Union waters of 7d and 7e (RJU/7DE.) Belgium 21 (103) Estonia 0 (103) France 103 (103) Germany 0 (103) Ireland 27 (103) Lithuania 0 (103) The Netherlands 0 (103) Portugal 0 (103) Spain 23 (103) United Kingdom 58 (103) Union 234 (103) TAC 234 (103) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of 8 and 9 (SRX/89-C.) Belgium 10 (104) (105) France 1 805 (104) (105) Portugal 1 463 (104) (105) Spain 1 471 (104) (105) United Kingdom 10 (104) (105) Union 4 759 (104) (105) TAC 4 759 (105) Precautionary TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: Union waters of 2a and 4; Union and international waters of 5b and 6 (GHL/2A-C46) Denmark 14 Germany 25 Estonia 14 Spain 14 France 231 Ireland 14 Lithuania 14 Poland 14 United Kingdom 910 Union 1 250 Norway 1 250 (106) TAC 2 500 Analytical TAC Species: Mackerel Scomber scombrus Zone: 3a and 4; Union waters of 2a, 3b, 3c and Subdivisions 22-32 (MAC/2A34.) Belgium 423 (107) (108) Denmark 14 480 (107) (108) Germany 441 (107) (108) France 1 333 (107) (108) The Netherlands 1 342 (107) (108) Sweden 4 034 (107) (108) (109) United Kingdom 1 243 (107) (108) Union 23 296 (107) (108) Norway 135 398 (110) TAC 653 438 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: 3a 3a and 4bc 4b 4c 6, international waters of 2a, from 1 January to 15 February 2019 and from 1 September to 31 December 2019 (MAC/*03A.) (MAC/*3A4BC) (MAC/*04B.) (MAC/*04C.) (MAC/*2A6.) Denmark 0 4 130 0 0 8 688 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 2 268 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 Species: Mackerel Scomber scombrus Zone: 6, 7, 8a, 8b, 8d and 8e; Union and international waters of 5b; international waters of 2a, 12 and 14 (MAC/2CX14-) Germany 16 594 (111) Spain 18 (111) Estonia 138 (111) France 11 064 (111) Ireland 55 313 (111) Latvia 102 (111) Lithuania 102 (111) The Netherlands 24 199 (111) Poland 1 168 (111) United Kingdom 152 115 (111) Union 260 813 (111) Norway 11 687 (112) (113) Faroe Islands 24 690 (114) TAC 653 438 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union waters of 2a; Union and Norwegian waters of 4a. During the periods from 1 January to 15 February 2019 and from 1 September to 31 December 2019 Norwegian waters of 2a Faroese waters (MAC/*4A-EN) (MAC/*2AN-) (MAC/*FRO2) Germany 10 015 1 352 1 375 France 6 677 900 917 Ireland 33 383 4 507 4 585 The Netherlands 14 605 1 971 2 006 United Kingdom 91 808 12 395 12 608 Union 156 488 21 125 21 491 Species: Mackerel Scomber scombrus Zone: 8c, 9 and 10; Union waters of CECAF 34.1.1 (MAC/8C3411) Spain 24 597 (115) France 163 (115) Portugal 5 084 (115) Union 29 844 TAC 653 438 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: 8b (MAC/*08B.) Spain 2 066 France 14 Portugal 427 Species: Mackerel Scomber scombrus Zone: Norwegian waters of 2a and 4a (MAC/2A4A-N) Denmark 10 242 Union 10 242 TAC Not relevant Analytical TAC Species: Common sole Solea solea Zone: 3a; Union waters of Subdivisions 22-24 (SOL/3ABC24) Denmark 421 Germany 24 (116) The Netherlands 41 (116) Sweden 16 Union 502 TAC 502 Analytical TAC Species: Common sole Solea solea Zone: Union waters of 2a and 4 (SOL/24-C.) Belgium 1 045 Denmark 478 Germany 836 France 209 The Netherlands 9 439 United Kingdom 538 Union 12 545 Norway 10 (117) TAC 12 555 Analytical TAC Article 7(2) of this Regulation applies Species: Common sole Solea solea Zone: 6; Union and international waters of 5b; international waters of 12 and 14 (SOL/56-14) Ireland 46 United Kingdom 11 Union 57 TAC 57 Precautionary TAC Species: Common sole Solea solea Zone: 7a (SOL/07A.) Belgium 192 France 2 Ireland 74 The Netherlands 60 United Kingdom 86 Union 414 TAC 414 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Common sole Solea solea Zone: 7b and 7c (SOL/7BC.) France 6 Ireland 36 Union 42 TAC 42 Precautionary TAC Article 13(1) of this Regulation applies Species: Common sole Solea solea Zone: 7d (SOL/07D.) Belgium 677 France 1 354 United Kingdom 484 Union 2 515 TAC 2 515 Analytical TAC Species: Common sole Solea solea Zone: 7e (SOL/07E.) Belgium 44 France 468 United Kingdom 730 Union 1 242 TAC 1 242 Analytical TAC Article 7(2) of this Regulation applies Species: Common sole Solea solea Zone: 7f and 7g (SOL/7FG.) Belgium 525 France 53 Ireland 26 United Kingdom 237 Union 841 TAC 841 Analytical TAC Species: Common sole Solea solea Zone: 7h, 7j and 7k (SOL/7HJK.) Belgium 32 France 64 Ireland 171 The Netherlands 51 United Kingdom 64 Union 382 TAC 382 Precautionary TAC Article 7(2) of this Regulation applies Article 13(1) of this Regulation applies Species: Common sole Solea solea Zone: 8a and 8b (SOL/8AB.) Belgium 48 Spain 9 France 3 549 The Netherlands 266 Union 3 872 TAC 3 872 Analytical TAC Article 7(2) of this Regulation applies Species: Sole Solea spp. Zone: 8c, 8d, 8e, 9 and 10; Union waters of CECAF 34.1.1 (SOO/8CDE34) Spain 403 Portugal 669 Union 1 072 TAC 1 072 Precautionary TAC Species: Sprat and associated by-catches Sprattus sprattus Zone: 3a (SPR/03A.) Denmark 17 840 (118) Germany 37 (118) Sweden 6 750 (118) Union 24 627 (118) TAC 26 624 Precautionary TAC Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of 2a and 4 (SPR/2AC4-C) Belgium 0 (119) (120) Denmark 0 (119) (120) Germany 0 (119) (120) France 0 (119) (120) The Netherlands 0 (119) (120) Sweden 0 (119) (120) (121) United Kingdom 0 (119) (120) Union 0 (119) (120) Norway 0 (119) Faroe Islands 0 (119) (122) TAC 0 (119) Analytical TAC Species: Sprat Sprattus sprattus Zone: 7d and 7e (SPR/7DE.) Belgium 13 Denmark 857 Germany 13 France 185 The Netherlands 185 United Kingdom 1 384 Union 2 637 TAC 2 637 Precautionary TAC Species: Picked dogfish Squalus acanthias Zone: Union and international waters of 1, 5, 6, 7, 8, 12 and 14 (DGS/15X14) Belgium 20 (123) Germany 4 (123) Spain 10 (123) France 83 (123) Ireland 53 (123) The Netherlands 0 (123) Portugal 0 (123) United Kingdom 100 (123) Union 270 (123) TAC 270 (123) Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 13(1) of this Regulation applies. Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of 4b, 4c and 7d (JAX/4BC7D) Belgium 14 (124) Denmark 5 985 (124) Germany 529 (124) (125) Spain 111 (124) France 497 (124) (125) Ireland 376 (124) The Netherlands 3 604 (124) (125) Portugal 13 (124) Sweden 75 (124) United Kingdom 1 425 (124) (125) Union 12 629 Norway 2 550 (126) TAC 15 179 Precautionary TAC Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of 2a, 4a; 6, 7a-c,7e-k, 8a, 8b, 8d and 8e; Union and international waters of 5b; international waters of 12 and 14 (JAX/2A-14) Denmark 11 662 (127) (129) Germany 9 100 (127) (128) (129) Spain 12 412 (129) (131) France 4 684 (127) (128) (129) (131) Ireland 30 306 (127) (129) The Netherlands 36 509 (127) (128) (129) Portugal 1 196 (129) (131) Sweden 675 (127) (129) United Kingdom 10 974 (127) (128) (129) Union 117 518 (129) Faroe Islands 1 600 (130) TAC 119 118 Analytical TAC Species: Horse mackerel Trachurus spp. Zone: 8c (JAX/08C.) Spain 16 895 (132) France 293 Portugal 1 670 (132) Union 18 858 TAC 18 858 Analytical TAC Species: Horse mackerel Trachurus spp. Zone: 9 (JAX/09.) Spain 24 324 (133) Portugal 69 693 (133) Union 94 017 TAC 94 017 Analytical TAC Article 7(2) of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: 10; Union waters of CECAF (134) (JAX/X34PRT) Portugal To be established Union To be established (135) TAC To be established (135) Precautionary TAC Article 6 of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: Union waters of CECAF (136) (JAX/341PRT) Portugal To be established Union To be established (137) TAC To be established (137) Precautionary TAC Article 6 of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: Union waters of CECAF (138) (JAX/341SPN) Spain To be established Union To be established (139) TAC To be established (139) Precautionary TAC Article 6 of this Regulation applies Species: Norway pout and associated by-catches Trisopterus esmarkii Zone: 3a; Union waters of 2a and 4 (NOP/2A3A4.) Year 2018 2019 Denmark 85 186 (140) (142) 54 949 (140) (145) Germany 16 (140) (141) (142) 11 (140) (141) (145) The Netherlands 63 (140) (141) (142) 40 (140) (141) (145) Union 85 265 (140) (142) 55 000 (140) (145) Norway 15 000 (143) 14 500 (143) Faroe Islands 6 000 (144) 5 000 (144) TAC Not relevant Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Industrial fish Zone: Norwegian waters of 4 (I/F/04-N.) Sweden 800 (146) (147) Union 800 TAC Not relevant Precautionary TAC Species: Other species Zone: Union waters of 5b, 6 and 7 (OTH/5B67-C) Union Not relevant Norway 280 (148) TAC Not relevant Precautionary TAC Species: Other species Zone: Norwegian waters of 4 (OTH/04-N.) Belgium 60 Denmark 5 500 Germany 620 France 255 The Netherlands 440 Sweden Not relevant (149) United Kingdom 4 125 Union 11 000 (150) TAC Not relevant Precautionary TAC Species: Other species Zone: Union waters of 2a, 4 and 6a north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Norway 6 750 (151) (152) Faroe Islands 150 (153) TAC Not relevant Precautionary TAC (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Up to 2 % of the quota may consist of by-catches of whiting and mackerel (OT1/*2A3A4). By-catches of whiting and mackerel counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (3) In management area 2r the TAC may only be fished as a monitoring TAC with an associated sampling protocol for the fishery. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) Exclusively for by-catches. No directed fisheries are permitted under this quota. (7) To be fished in Union waters of 2a, 4, 5b, 6 and 7 (USK/*24X7C). (8) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in 5b, 6 and 7. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in 5b, 6 and 7 shall not exceed the amount below in tonnes (OTH/*5B67-). By-catch of cod under this provision in area 6a may not be more than 5 %. 3 000 (9) Including ling. The following quotas for Norway shall only be fished with long-lines in 5b, 6 and 7: Ling (LIN/*5B67-) 8 000 Tusk (USK/*5B67-) 2 923 (10) The tusk and ling quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000. (11) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (12) Special condition: up to 50 % of this amount may be fished in Union waters of 4 (HER/*04-C.). (13) May only be fished in the Skagerrak (HER/*03AN.). (14) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (15) Catches taken within this quota are to be deducted from Norway's share of the TAC. Within the limit of this quota, no more than the quantity given below may be taken in Union waters of 4a and 4b (HER/*4AB-C). 50 000 (16) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (17) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (18) Exclusively for catches of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (19) Exclusively for catches of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (20) Exclusively for catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (21) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (22) Special condition: up to 50 % of this quota may be taken in 4b (HER/*04B.). (23) Reference is to the herring stock in the part of ICES zone 6a which lies east of the meridian of longitude 7 ° W and north of the parallel of latitude 55 ° N, or west of the meridian of longitude 7 ° W and north of the parallel of latitude 56 ° N, excluding the Clyde. (24) It shall be prohibited to target any herring in the part of the ICES zones subject to this TAC that lies between 56 ° N and 57 ° 30 ² N, with the exception of a six nautical mile belt measured from the baseline of the United Kingdom's territorial sea. (25) Reference is to the herring stock in 6a south of 56 ° 00 ² N and west of 07 ° 00 ² W. (26) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between:  the Mull of Kintyre (55 ° 17.9 ² N, 05 ° 47.8 ² W);  a point at position 55 ° 04 ² N, 05 ° 23 ² W, and;  Corsewall Point (55 ° 00.5 ² N, 05 ° 09.4 ² W). (27) Fixed at the same quantity as the quota of the United Kingdom. (28) This zone is reduced by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (29) This zone is increased by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (30) The quota may only be fished from 1 July 2019 to 30 June 2020. (31) Exclusively for by-catches. No directed fisheries are permitted under this quota. (32) Special condition: of which up to 5 % may be fished in: 7d (COD/*07D.). (33) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (34) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (35) Exclusively for by-catches of cod in fisheries for other species. No directed fisheries for cod are permitted under this quota. (36) Exclusively for by-catches. No directed fisheries are permitted under this quota. (37) Exclusively for by-catches of cod in fisheries for other species. No directed fisheries for cod are permitted under this quota. (38) Special condition: of which up to 5 % may be fished in: 4; Union waters of 2a; that part of 3a not covered by the Skagerrak and Kattegat (COD/*2A3X4). (39) Special condition: of which up to 5 % may be fished in: Union waters of 2a and 4 (LEZ/*2AC4C). (40) 10 % of this quota may be used in 8a, 8b, 8d and 8e (LEZ/*8ABDE) for by-catches in directed fisheries for sole. (41) 35 % of this quota may be fished in 8a, 8b, 8d and 8e (LEZ/*8ABDE). (42) Special condition: of which up to 10 % may be fished in: 6; Union and international waters of 5b; international waters of 12 and 14 (ANF/*56-14). (43) Special condition: of which up to 5 % may be fished in: Union waters of 2a and 4 (ANF/*2AC4C). (44) Special condition: of which up to 10 % may be fished in 8a, 8b, 8d and 8e (ANF/*8ABDE). (45) By-catches of cod, pollack, whiting and saithe are to be counted against the quota for these species. (46) Not more than 10 % of this quota may be fished in 4; Union waters of 2a (HAD/*2AC4.). (47) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. (48) Exclusively for by-catches of whiting in fisheries for other species. No directed fisheries for whiting are permitted under this quota. (49) Exclusively for by-catches of whiting in fisheries for other species. No directed fisheries for whiting are permitted under this quota. (50) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (51) Transfers of this quota may be effected to Union waters of 2a and 4. However, such transfers shall be notified in advance to the Commission. (52) Not more than 10 % of this quota may be used for by-catch in 3a (HKE/*03A.). (53) Transfers of this quota may be effected to Union waters of 2a and 4. However, such transfers shall be notified in advance to the Commission. (54) Transfers of this quota may be effected to 4 and Union waters of 2a. However, such transfers shall be notified in advance to the Commission. (55) Special condition: within a total access quantity of 22 500 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 7 % (56) Transfers of this quota may be effected to 8c, 9 and 10; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (57) Special condition: from the EU quotas in Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/*NZJM1) and in 8c, 9 and 10; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 227 975. (58) Special condition: from the EU quotas in Union and international waters of 1, 2, 3, 4, 5, 6, 7, 8a, 8b, 8d, 8e, 12 and 14 (WHB/*NZJM1) and in 8c, 9 and 10; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 227 975. (59) To be counted against Norway's catch limits established under the Coastal States arrangement. (60) Special condition: the catch in 4a shall be no more than the following amount (WHB/*04A-C): 40 000. This catch limit in 4a amounts to the following percentage of Norway's access quota: 18 %. (61) To be counted against the catch limits of the Faroe Islands. (62) Special conditions: may also be fished in 6b (WHB/*06B-C). The catch in 4a shall be no more than the following amount (WHB/*04A-C): 5 625. (63) Exclusively for by-catches. No directed fisheries are permitted under this quota. (64) To be fished in Union waters of 2a, 4, 5b, 6 and 7 (BLI/*24X7C). (65) By-catches of roundnose grenadier and black scabbardfish to be counted against this quota. To be fished in Union waters of 6a north of 56 ° 30 ² N and 6b. This provision shall not apply for catches subject to the landing obligation. (66) Exclusively for by-catches. No directed fisheries are permitted under this quota. (67) Exclusively for by-catches. No directed fisheries are permitted under this quota. (68) Exclusively for by-catches. No directed fisheries are permitted under this quota. (69) Special condition: of which up to 25 % but no more than 75t may be fished in: Union waters of 3a (LIN/*03A-C). (70) Special condition: of which up to 35 % may be fished in: Union waters of 4 (LIN/*04-C.). (71) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in 5b, 6 and 7. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in 5b, 6 and 7 shall not exceed the amount below in tonnes (OTH/*6X14.). By-catch of cod under this provision in area 6a may not be more than 5 %. 3 000 (72) Including tusk. The quotas for Norway shall only be fished with long-lines in 5b, 6 and 7, and they amount to: Ling (LIN/*5B67-) 8 000 Tusk (USK/*5B67-) 2 923 (73) The ling and tusk quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000. (74) Including tusk. To be fished in 6b and 6a north of 56 ° 30 ² N (LIN/*6BAN.). (75) Special condition: of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in 6a and 6b. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in 6a and 6b shall not exceed the following amount in tonnes (OTH/*6AB.): 75. (76) Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Functional Unit 16 of ICES Subarea 7 (NEP/*07U16): Spain 798 France 500 Ireland 959 United Kingdom 388 Union 2 645 (77) Exclusively for catches taken as part of a sentinel fishery to collect catch per unit effort (CPUE) data in functional unit 25 during five trips per month in August and September with vessels carrying observers on board. (78) Of which no more than 6 % may be taken in Functional Units 26 and 27 of ICES division 9a (NEP/*9U267). (79) Within the limits of the abovementioned TAC, no more than the following amount may be taken in Functional Unit 30 of ICES division 9a (NEP/*9U30): 120 (80) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (81) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep. (82) Fixed at the same quantity as the quota of France. (83) Exclusively for by-catches of plaice in fisheries for other species. No directed fisheries for plaice are permitted under this quota. (84) Special condition: of which up to 2 % may be fished in: 8a, 8b, 8d and 8e (POL/*8ABDE). (85) Special condition: of which up to 5 % may be fished in Union waters of 8c (POL/*08C.). (86) In addition to this TAC, Portugal may fish quantities of pollack not exceeding 98 tonnes (POL/93411P). (87) May only be taken in Union waters of 4 and in 3a (POK/*3A4-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. (88) To be fished north of 56 ° 30 ² N (POK/*5614N). (89) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (90) Catches of blonde ray (Raja brachyura) in Union waters of 4 (RJH/04-C.), cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C) and spotted ray (Raja montagui) (RJM/2AC4-C) shall be reported separately. (91) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres' length overall. This provision shall not apply for catches subject to the landing obligation as set out in Article 15(1) of Regulation (EU) No 1380/2013. (92) Shall not apply to blonde ray (Raja brachyura) in Union waters of 2a and small-eyed ray (Raja microocellata) in Union waters of 2a and 4. When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (93) Special condition: of which up to 10 % may be fished in Union waters of 7d (SRX/*07D2.), without prejudice to the prohibitions set out in Articles 14 and 50 of this Regulation for the areas specified therein. Catches of blonde ray (Raja brachyura) (RJH/*07D2.), cuckoo ray (Leucoraja naevus) (RJN/*07D2.), thornback ray (Raja clavata) (RJC/*07D2.) and spotted ray (Raja montagui) (RJM/*07D2.) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and undulate ray (Raja undulata). (94) Catches of cuckoo ray (Leucoraja naevus) (RJN/03A-C.), blonde ray (Raja brachyura) (RJH/03A-C.) and spotted ray (Raja montagui) (RJM/03A-C.) shall be reported separately. (95) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (96) Special condition: of which up to 5 % may be fished in Union waters of 7d (SRX/*07D.), without prejudice to the prohibitions set out in Articles 14 and 50 of this Regulation for the areas specified therein. Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), sandy ray (Raja circularis) (RJI/*07D.) and shagreen ray (Raja fullonica) (RJF/*07D.) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and undulate ray (Raja undulata). (97) Shall not apply to small-eyed ray (Raja microocellata), except in Union waters of 7f and 7g. When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. Within the limits of the abovementioned quotas, no more than the quantities of small-eyed ray in Union waters of 7f and 7g (RJE/7FG.) provided below may be taken: Species: Small-eyed ray Raja microocellata Zone: Union waters of 7f and 7g (RJE/7FG.) Belgium 17 Estonia 0 France 79 Germany 0 Ireland 25 Lithuania 0 The Netherlands 0 Portugal 0 Spain 21 United Kingdom 50 Union 192 TAC 192 Precautionary TAC Special condition: of which up to 5 % may be fished in Union waters of 7d and reported under the following code: (RJE/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 14 and 50 of this Regulation for the areas specified therein. (98) Shall not apply to undulate ray (Raja undulata). (99) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and small-eyed ray (Raja microocellata) (RJE/07D.) shall be reported separately. (100) Special condition: of which up to 5 % may be fished in Union waters of 6a, 6b, 7a-c and 7e-k (SRX/*67AKD). Catches of cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD) and spotted ray (Raja montagui) (RJM/*67AKD) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata) and to undulate ray (Raja undulata). (101) Special condition: of which up to 10 % may be fished in Union waters of 2a and 4 (SRX/*2AC4C). Catches of blonde ray (Raja brachyura) in Union waters of 4 (RJH/*04-C.), cuckoo ray (Leucoraja naevus) (RJN/*2AC4C), thornback ray (Raja clavata) (RJC/*2AC4C) and spotted ray (Raja montagui) (RJM/*2AC4C) shall be reported separately. This special condition shall not apply to small-eyed ray (Raja microocellata). (102) Shall not apply to undulate ray (Raja undulata). (103) This species shall not be targeted in the areas covered by this TAC. This species may only be landed whole or gutted. The former provisions are without prejudice to the prohibitions set out in Articles 14 and 50 of this Regulation for the areas specified therein. (104) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), blonde ray (Raja brachyura) (RJH/89-C.) and thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (105) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in subareas 8 and 9 may only be landed whole or gutted. The catches shall remain under the quotas shown in the table below. The above provisions are without prejudice to the prohibitions set out in Articles 14 and 50 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the codes indicated in the tables below. Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of 8 (RJU/8-C.) Belgium 0 France 13 Portugal 10 Spain 10 United Kingdom 0 Union 33 TAC 33 Precautionary TAC Species: Undulate ray Raja undulata Zone: Union waters of 9 (RJU/9-C.) Belgium 0 France 20 Portugal 15 Spain 15 United Kingdom 0 Union 50 TAC 50 Precautionary TAC (106) To be taken in Union waters of 2a and 6. In 6 this quantity may only be fished with long-lines (GHL/*2A6-C). (107) Within the limits of the abovementioned quotas, no more than the quantities given below may also be taken in the two following zones: Norwegian waters of 2a (MAC/*02AN-) Faroese waters (MAC/*FRO1) Belgium 57 58 Denmark 1 954 1 988 Germany 60 61 France 180 183 The Netherlands 181 184 Sweden 545 554 United Kingdom 168 171 Union 3 145 3 199 (108) May also be taken in Norwegian waters of 4a (MAC/*4AN.). (109) Special condition: including the following tonnage to be taken in Norwegian waters of 2a and 4a (MAC/*2A4AN): 253. When fishing under this special condition, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for those species. (110) To be deducted from Norway's share of the TAC (access quota). This amount includes the following Norwegian share in the North Sea TAC: 39 259. This quota may be fished in 4a only (MAC/*04A.), except for the following amount, in tonnes, which may be fished in 3a (MAC/*03A.): 3 000. (111) Special condition: of which up to 25 % can be made available for exchanges to be fished by Spain, France and Portugal in 8c, 9 and 10 and Union waters of CECAF 34.1.1 (MAC/*8C910). (112) May be fished in 2a, 6a north of 56 ° 30 ² N, 4a, 7d, 7e, 7f and 7h (MAC/*AX7H). (113) The following additional amount of access quota, in tonnes, may be fished by Norway North of 56 ° 30 ² N and counted against its catch limit (MAC/*N5630): 27 080. (114) This amount shall be deducted from the Faroe Islands' catch limit (access quota). It may be fished only in 6a north of 56 ° 30 ² N (MAC/*6AN56). However, from 1 January to 15 February and from 1 October to 31 December this quota may also be fished in 2a, 4a north of 59 ° (EU zone) (MAC/*24N59). (115) Special condition: quantities subject to exchanges with other Member States may be taken in 8a, 8b and 8d (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in 8a, 8b and 8d shall not exceed 25 % of the quotas of the donor Member State. (116) Quota may be fished in Union waters of 3a, Subdivisions 22-24 only. (117) May be fished only in Union waters of 4 (SOL/*04-C.). (118) Up to 5 % of the quota may consist of by-catches of whiting and haddock (OTH/*03A.). By-catches of whiting and haddock counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (119) The quota may only be fished from 1 July 2019 to 30 June 2020. (120) Up to 2 % of the quota may consist of by-catches of whiting (OTH/ *2AC4C). By-catches of whiting counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (121) Including sandeel. (122) May contain up to 4 % of by-catch of herring. (123) Picked dogfish shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where picked dogfish is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately, as required by Articles 14 and 50 of this Regulation. By way of derogation from Article 14, a vessel engaged in the by-catch avoidance programme that has been positively assessed by the STECF may land not more than 2 tonnes per month of picked dogfish that is dead at the moment when the fishing gear is hauled on board. Member States participating in the by-catch avoidance programme shall ensure that the total annual landings of picked dogfish on the basis of this derogation do not exceed the above amounts. They shall communicate the list of participating vessels to the Commission before allowing any landings. Member States shall exchange information about avoidance areas. (124) Up to 5 % of the quota may consist of by-catches of boarfish, haddock, whiting and mackerel (OTH/*4BC7D). By-catches of boarfish, haddock, whiting and mackerel counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (125) Special condition: up to 5 % of this quota fished in division 7d may be accounted for as fished under the quota concerning the following zone: Union waters of 2a, 4a, 6, 7a-c,7e-k, 8a, 8b, 8d and 8e; Union and international waters of 5b; international waters of 12 and 14 (JAX/*2A-14). (126) May be fished in Union waters of 4a but may not be fished in Union waters of 7d (JAX/*04-C.). (127) Special condition: up to 5 % of this quota fished in Union waters of 2a or 4a before 30 June 2019 may be accounted for as fished under the quota concerning the zone of Union waters of 4b, 4c and 7d (JAX/*4BC7D). (128) Special condition: up to 5 % of this quota may be fished in 7d (JAX/*07D.). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*07D.). (129) Up to 5 % of the quota may consist of by-catches of boarfish, haddock, whiting and mackerel (OTH/*2A-14). By-catches of boarfish, haddock, whiting and mackerel counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (130) Limited to 4a, 6a (north of 56 ° 30 ² N only), 7e, 7f, 7h. (131) Special condition: up to 50 % of this quota may be fished in 8c (JAX/*08C2). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*08C2). (132) Special condition: up to 5 % of this quota may be fished in 9 (JAX/*09.). (133) Special condition: up to 5 % of this quota may be fished in 8c (JAX/*08C). (134) Waters adjacent to the Azores. (135) Fixed at the same quantity as the quota of Portugal. (136) Waters adjacent to Madeira. (137) Fixed at the same quantity as the quota of Portugal. (138) Waters adjacent to the Canary Islands. (139) Fixed at the same quantity as the quota of Spain. (140) Up to 5 % of the quota may consist of by-catches of haddock and whiting (OT2/*2A3A4). By-catches of haddock and whiting counted against the quota pursuant to this provision and by-catches of species counted against the quota pursuant to Article 15(8) of Regulation (EU) No 1380/2013 shall, together, not exceed 9 % of the quota. (141) Quota may be fished in Union waters of ICES zones 2a, 3a and 4 only. (142) Union quota may only be fished from 1 November 2017 to 31 October 2018. (143) A sorting grid shall be used. (144) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (145) Union quota may only be fished from 1 November 2018 to 31 October 2019. (146) By-catches of cod, haddock, pollack, whiting and saithe to be counted against the quotas for these species. (147) Special condition: of which no more than the following amount of horse mackerel (JAX/*04-N.): 400. (148) Taken with long-lines only. (149) Quota allocated by Norway to Sweden of other species at a traditional level. (150) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (151) Limited to 2a and 4 (OTH/*2A4-C). (152) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (153) To be fished in 4 and 6a north of 56 ° 30 ² N (OTH/*46AN). Appendix The TACs referred to in Article 8(4) are the following: For Belgium: common sole in 7a; common sole in 7f and 7g; common sole in 7e; common sole in 8a and 8b; megrims in Union and international waters of 5b; 6; international waters of 12 and 14; megrims in 7, haddock in 7b-k, 8, 9 and 10; Union waters of CECAF 34.1.1; Norway lobster in 7; cod in 7a; plaice in 7f and 7g; plaice in 7h, 7j and 7k. For France: mackerel in 3a and 4; Union waters of 2a, 3b, 3c and Subdivisions 22-32; herring in 4, 7d and Union waters of 2a; horse mackerel in Union waters of 4b, 4c and 7d; whiting in 7b-k; haddock in 7b-k, 8, 9 and 10; Union waters of CECAF 34.1.1; common sole in 7f and 7g; whiting in 8; red seabream in Union and international waters of 6, 7 and 8; boarfish in Union and international waters of 6, 7 and 8; mackerel in 6, 7, 8a, 8b, 8d and 8e; Union and international waters of 5b; international waters of 2a, 12 and 14; skates and rays in Union waters of 6a, 6b, 7a-c and 7e-k, skates and rays in Union waters of 7d, skates and rays in Union waters of 8 and 9; undulate ray in Union waters of 7d and 7e. For Ireland: anglerfish in 6; Union and international waters of 5b; international waters of 12 and 14; anglerfish in 7; Norway lobster in Functional Unit 16 of ICES Subarea 7. For the United Kingdom: in exchange for the West of Scotland cod and whiting: cod in 6b; Union and international waters of 5b west of 12o00 ² W and of 12 and 14; whiting in 6; Union and international waters of 5b; international waters of 12 and 14; and in exchange for the Celtic Sea cod, Irish Sea whiting and plaice in 7h, 7j and 7k: cod in 7b, 7c, 7e-k, 8, 9 and 10; Union waters; haddock in 7b-k, 8,9 and 10; Union waters of CECAF 34.1.1; sole in 7h, 7j and 7k; sole in 7e; plaice in 7h, 7j and 7k. ANNEX IB NORTH EAST ATLANTIC AND GREENLAND, ICES SUBAREAS 1, 2, 5, 12 AND 14 AND GREENLAND WATERS OF NAFO 1 Species: Herring Clupea harengus Zone: Union, Faroese, Norwegian and international waters of 1 and 2 (HER/1/2-) Belgium 13 (1) Denmark 13 129 (1) Germany 2 299 (1) Spain 43 (1) France 566 (1) Ireland 3 399 (1) The Netherlands 4 698 (1) Poland 664 (1) Portugal 43 (1) Finland 203 (1) Sweden 4 865 (1) United Kingdom 8 393 (1) Union 38 315 (1) Faroe Islands 4 500 (2) (3) Norway 25 487 (2) (4) TAC 588 562 Analytical TAC Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 25 487 2, 5b north of 62 ° N (Faroese waters) (HER/*25B-F) Belgium 2 Denmark 1 541 Germany 270 Spain 5 France 67 Ireland 399 The Netherlands 552 Poland 78 Portugal 5 Finland 24 Sweden 571 United Kingdom 986 Species: Cod Gadus morhua Zone: Norwegian waters of 1 and 2 (COD/1N2AB.) Germany 2 600 Greece 322 Spain 2 900 Ireland 322 France 2 387 Portugal 2 900 United Kingdom 10 087 Union 21 518 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 (COD/N1GL14) Germany 1 718 (5) United Kingdom 382 (5) Union 2 100 (5) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: 1 and 2b (COD/1/2B.) Germany 4 907 (8) Spain 11 562 (8) France 2 182 (8) Poland 2 204 (8) Portugal 2 400 (8) United Kingdom 3 193 (8) Other Member States 357 (6) (8) Union 26 805 (7) (8) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of 5b (C/H/05B-F.) Germany 18 France 106 United Kingdom 761 Union 885 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: Greenland waters of 5 and 14 (GRV/514GRN) Union 85 (9) TAC Not relevant (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: Greenland waters of NAFO 1 (GRV/N1GRN.) Union 60 (11) TAC Not relevant (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Capelin Mallotus villosus Zone: 2b (CAP/02B.) Union 0 TAC 0 Analytical TAC Species: Capelin Mallotus villosus Zone: Greenland waters of 5 and 14 (CAP/514GRN) Denmark 0 Germany 0 Sweden 0 United Kingdom 0 All Member States 0 (13) Union 0 (14) Norway 0 (14) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of 1 and 2 (HAD/1N2AB.) Germany 236 France 142 United Kingdom 722 Union 1 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue whiting Micromesistius poutassou Zone: Faroese waters (WHB/2A4AXF) Denmark 1 100 Germany 75 France 120 The Netherlands 105 United Kingdom 1 100 Union 2 500 (15) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Ling and blue ling Molva molva and molva dypterygia Zone: Faroese waters of 5b (B/L/05B-F.) Germany 552 France 1 225 United Kingdom 108 Union 1 885 (16) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: Greenland waters of 5 and 14 (PRA/514GRN) Denmark 675 France 675 Union 1 350 Norway 1 200 Faroe Islands 1 200 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: Greenland waters of NAFO 1 (PRA/N1GRN.) Denmark 1 400 France 1 400 Union 2 800 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: Norwegian waters of 1 and 2 (POK/1N2AB.) Germany 2 040 France 328 United Kingdom 182 Union 2 550 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: International waters of 1 and 2 (POK/1/2INT) Union 0 TAC Not relevant Analytical TAC Species: Saithe Pollachius virens Zone: Faroese waters of 5b (POK/05B-F.) Belgium 52 Germany 322 France 1 571 The Netherlands 52 United Kingdom 603 Union 2 600 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of 1 and 2 (GHL/1N2AB.) Germany 25 (17) United Kingdom 25 (17) Union 50 (17) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: International waters of 1 and 2 (GHL/1/2INT) Union 900 (18) TAC Not relevant Precautionary TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 1 925 (19) Union 1 925 (19) Norway 575 (19) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of 5, 12 and 14 (GHL/5-14GL) Germany 4 289 United Kingdom 226 Union 4 515 (20) Norway 575 Faroe Islands 110 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (shallow pelagic) Sebastes spp. Zone: Union and international waters of 5; international waters of 12 and 14 (RED/51214S) Estonia 0 Germany 0 Spain 0 France 0 Ireland 0 Latvia 0 The Netherlands 0 Poland 0 Portugal 0 United Kingdom 0 Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (deep pelagic) Sebastes spp. Zone: Union and international waters of 5; international waters of 12 and 14 (RED/51214D) Estonia 28 (21) (22) Germany 566 (21) (22) Spain 99 (21) (22) France 53 (21) (22) Ireland 0 (21) (22) Latvia 10 (21) (22) The Netherlands 0 (21) (22) Poland 51 (21) (22) Portugal 119 (21) (22) United Kingdom 1 (21) (22) Union 927 (21) (22) TAC 6 000 (21) (22) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Norwegian waters of 1 and 2 (RED/1N2AB.) Germany 766 Spain 95 France 84 Portugal 405 United Kingdom 150 Union 1 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: International waters of 1 and 2 (RED/1/2INT) Union To be established (23) (24) TAC 13 168 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (pelagic) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of 5, 12 and 14 (RED/N1G14P) Germany 765 (26) (27) (28) France 4 (26) (27) (28) United Kingdom 5 (26) (27) (28) Union 774 (26) (27) (28) Norway 561 (26) (27) Faroe Islands 0 (26) (27) (29) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (demersal) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of 5 and 14 (RED/N1G14D) Germany 1 976 (30) France 10 (30) United Kingdom 14 (30) Union 2 000 (30) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Faroese waters of 5b (RED/05B-F.) Belgium 1 Germany 92 France 6 United Kingdom 1 Union 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species Zone: Norwegian waters of 1 and 2 (OTH/1N2AB.) Germany 117 (31) France 47 (31) United Kingdom 186 (31) Union 350 (31) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species (32) Zone: Faroese waters of 5b (OTH/05B-F.) Germany 281 France 253 United Kingdom 166 Union 700 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Flatfish Zone: Faroese waters of 5b (FLX/05B-F.) Germany 9 France 7 United Kingdom 34 Union 50 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: By-catches (33) Zone: Greenland waters (B-C/GRL) Union 1 050 TAC Not relevant Precautionary TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area and Union waters. (2) May be fished in Union waters north of 62 ° N. (3) To be counted against the catch limits of the Faroe Islands. (4) To be counted against the catch limits of Norway. (5) Except for by-catches, the following conditions shall apply to these quotas: 1. They may not be fished between 1 April and 31 May 2019. 2. EU vessels may choose to fish in either or both of the following areas: Reporting code Geographical limits COD/GRL1 The part of the Greenlandic fishing zone that lies within NAFO sub-area 1F West of 44 ° 00 ² W and South of 60 ° 45 ² N, that portion of NAFO subarea 1 lying south of the parallel of 60 ° 45 ² north latitude (Cape Desolation) and the part of the Greenlandic fishing zone within ICES division 14b that lies East of 44 ° 00 ² W and South of 62 ° 30 ² N. COD/GRL2 The part of the Greenlandic fishing area that lies within ICES division 14b North of 62 ° 30 ² N. (6) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (7) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (8) By-catches of haddock may represent up to 14 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (9) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and roughhead grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (10) The amount below, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of NAFO 1 (GRV/514N1G). Special condition for this amount: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and roughhead grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. 25 (11) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and roughhead grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (12) The amount below, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of 5 and 14 (GRV/514N1G). Special condition for this amount: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and roughhead grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. 40 (13) Denmark, Germany, Sweden and the United Kingdom may access the All Member States quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the All Member States quota at all. (14) For a fishing period from 20 June 2017 to 30 April 2018. (15) Catches of blue whiting may include unavoidable by-catches of greater silver smelt. (16) By-catches of roundnose grenadier and black scabbardfish may be counted against this quota, up to the following limit (OTH/*05B-F): 665 (17) Exclusively for by-catches. No directed fisheries are permitted under this quota. (18) Exclusively for by-catches. No directed fisheries are permitted under this quota. (19) To be fished south of 68 ° N. (20) To be fished by no more than 6 vessels at the same time. (21) May only be taken within the area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (22) May only be taken from 10 May to 31 December. (23) The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. From the closure date, Member States shall prohibit directed fishery for redfish by vessels flying their flag. (24) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (25) Provisional catch limit to cover catches of all NEAFC contracting parties, (26) May only be fished from 10 May to 1 July. (27) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 ° 45 ² N 28 ° 30 ² W 2 62 ° 50 ² N 25 ° 45 ² W 3 61 ° 55 ² N 26 ° 45 ² W 4 61 ° 00 ² N 26 ° 30 ² W 5 59 ° 00 ² N 30 ° 00 ² W 6 59 ° 00 ² N 34 ° 00 ² W 7 61 ° 30 ² N 34 ° 00 ² W 8 62 ° 50 ² N 36 ° 00 ² W 9 64 ° 45 ² N 28 ° 30 ² W (28) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (29) May only be fished in Greenland Waters of 5 and 14 (RED/*514GN). (30) May only be fished by trawl, and only North and West of the line defined by the following coordinates: Point Latitude Longitude 1 59 ° 15 ² N 54 ° 26 ² W 2 59 ° 15 ² N 44 ° 00 ² W 3 59 ° 30 ² N 42 ° 45 ² W 4 60 ° 00 ² N 42 ° 00 ² W 5 62 ° 00 ² N 40 ° 30 ² W 6 62 ° 00 ² N 40 ° 00 ² W 7 62 ° 40 ² N 40 ° 15 ² W 8 63 ° 09 ² N 39 ° 40 ² W 9 63 ° 30 ² N 37 ° 15 ² W 10 64 ° 20 ² N 35 ° 00 ² W 11 65 ° 15 ² N 32 ° 30 ² W 12 65 ° 15 ² N 29 ° 50 ² W (31) Exclusively for by-catches. No directed fisheries are permitted under this quota. (32) Excluding fish species of no commercial value. (33) By-catches of grenadiers (Macrourus spp.) shall be reported in line with the following fishing opportunities tables: grenadiers in Greenland waters of 5 and 14 (GRV/514GRN) and grenadiers in Greenland waters of NAFO 1 (GRV/N1GRN.) ANNEX IC NORTH WEST ATLANTIC NAFO CONVENTION AREA Species: Cod Gadus morhua Zone: NAFO 2J3KL (COD/N2J3KL) Union 0 (1) TAC 0 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: NAFO 3NO (COD/N3NO.) Union 0 (2) TAC 0 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: NAFO 3M (COD/N3M.) Estonia 195 Germany 815 Latvia 195 Lithuania 195 Poland 664 Spain 2 504 France 349 Portugal 3 433 United Kingdom 1 630 Union 9 980 TAC 17 500 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3L (WIT/N3L.) Union 0 (3) TAC 0 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO (WIT/N3NO.) Estonia 52 Latvia 52 Lithuania 52 Union 156 TAC 1 175 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M (PLA/N3M.) Union 0 (4) TAC 0 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO (PLA/N3LNO.) Union 0 (5) TAC 0 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Shortfin squid Illex illecebrosus Zone: NAFO Subareas 3 and 4 (SQI/N34.) Estonia 128 (6) Latvia 128 (6) Lithuania 128 (6) Poland 227 (6) Union Not relevant (6) (7) TAC 34 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO (YEL/N3LNO.) Union 0 (8) TAC 17 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Capelin Mallotus villosus Zone: NAFO 3NO (CAP/N3NO.) Union 0 (9) TAC 0 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: NAFO 3LNO (10) (11) (PRA/N3LNO.) Estonia 0 (12) Latvia 0 (12) Lithuania 0 (12) Poland 0 (12) Spain 0 (12) Portugal 0 (12) Union 0 (12) TAC 0 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: NAFO 3M (13) (PRA/*N3M.) TAC Not relevant (14) Analytical TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO (GHL/N3LMNO) Estonia 332 Germany 339 Latvia 47 Lithuania 24 Spain 4 537 Portugal 1 898 Union 7 177 TAC 12 242 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skate Rajidae Zone: NAFO 3LNO (SKA/N3LNO.) Estonia 283 Lithuania 62 Spain 3 403 Portugal 660 Union 4 408 TAC 7 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3LN (RED/N3LN.) Estonia 895 Germany 615 Latvia 895 Lithuania 895 Union 3 300 TAC 18 100 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3M (RED/N3M.) Estonia 1 571 (15) Germany 513 (15) Latvia 1 571 (15) Lithuania 1 571 (15) Spain 233 (15) Portugal 2 354 (15) Union 7 813 (15) TAC 10 500 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3O (RED/N3O.) Spain 1 771 Portugal 5 229 Union 7 000 TAC 20 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO Subarea 2, Divisions 1F and 3K (RED/N1F3K.) Latvia 0 (16) Lithuania 0 (16) Union 0 (16) TAC 0 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: White hake Urophycis tenuis Zone: NAFO 3NO (HKW/N3NO.) Spain 255 Portugal 333 Union 588 (17) TAC 1 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (2) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits of a maximum of 1 000 kg or 4 %, whichever is greater. (3) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (4) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (5) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (6) To be fished between 1 July and 31 December 2019. (7) No specified Union's share. The amount specified below, in tonnes, is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland: 29 467. (8) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 2 500 kg or 10 %, whichever is greater. However, when the yellowtail flounder quota assigned by NAFO to Contracting Parties without a specific share of the stock is exhausted, by-catch limits shall be: a maximum of 1 250 kg or 5 %, whichever is greater. (9) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (10) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (11) Fishing is prohibited at a depth less than 200 metres in the area West of a line bound by the following coordinates: Point No Latitude N Longitude W 1 46 ° 00 ² 0 47 ° 49 ² 0 2 46 ° 25 ² 0 47 ° 27 ² 0 3 46 ° 42 ² 0 47 ° 25 ² 0 4 46 ° 48 ² 0 47 ° 25 ² 50 5 47 ° 16 ² 50 47 ° 43 ² 50 (12) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (13) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for shrimp is prohibited from 1 June to 31 December 2019 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (14) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue fishing authorisations for their fishing vessels engaging in this fishery and shall notify those authorisations to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1224/2009. Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 (15) This quota is subject to compliance with the TAC as shown, which is established for this stock for all NAFO Contracting Parties. Within that TAC, no more than the following mid-term limit may be fished before 1 July 2019: 5 250 (16) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is greater. (17) Where, in accordance with Annex IA of the NAFO Conservation and Enforcement Measures, a positive vote by the Contracting Parties confirms the TAC to be 2 000 tonnes, the corresponding Union and Member State quotas shall be deemed to be as below: Spain 509 Portugal 667 Union 1 176 ANNEX ID ICCAT CONVENTION AREA Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE45WM) Cyprus 153,40 (4) Greece 285,11 (7) Spain 5 532,16 (2) (4) (7) France 5 458,80 (2) (3) (4) Croatia 862,79 (6) Italy 4 308,36 (4) (5) Malta 353,48 (4) Portugal 520,21 (7) Other Member States 61,69 (1) Union 17 536 (2) (3) (4) (5) (7) TAC 32 240 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 212,95 (9) Portugal 1 010,39 (9) Other Member States 162,36 (8) (9) Union 7 385,7 TAC 13 200 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 4 587,53 (10) Portugal 340,69 (10) Union 4 928,22 TAC 14 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Mediterranean Sea (SWO/MED) Croatia 15,05 (11) Cyprus 55,45 (11) Spain 1 713,11 (11) France 119,39 (11) Greece 1 134,04 (11) Italy 3 512,11 (11) Malta 416,70 (11) Union 6 965,85 (11) TAC 9 870 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. Species: Northern albacore Thunnus alalunga Zone: Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 2 854,3 Spain 16 603,8 France 7 653,5 United Kingdom 431,1 Portugal 1 994,2 Union 29 536,8 (12) TAC 33 600 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Southern albacore Thunnus alalunga Zone: Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 905,86 France 297,70 Portugal 633,94 Union 1 837,50 TAC 24 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Bigeye tuna Thunnus obesus Zone: Atlantic Ocean (BET/ATLANT) Spain 9 415,3 France 4 167,7 Portugal 3 574,5 Union 17 157,6 TAC 57 850 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean (BUM/ATLANT) Spain 0,00 France 477,56 Portugal 50,44 Union 528,00 TAC 1 985 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: White marlin Tetrapturus albidus Zone: Atlantic Ocean (WHM/ATLANT) Spain 0,00 Portugal 0,00 Union 0,00 TAC 355 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Yellowfin tuna Thunnus albacares Zone: Atlantic Ocean (YFT/ATLANT) TAC 110 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sailfish Istiophorus albicans Zone: Atlantic Ocean, east of 45 ° W (SAI/AE45W) TAC To be established Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sailfish Istiophorus albicans Zone: Atlantic Ocean, west of 45 ° W (SAI/AW45W) TAC To be established Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue shark Prionace glauca Zone: Atlantic Ocean, north of 5 ° N (BSH/AN05N) TAC 39 102 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) Except Cyprus, Greece, Spain, France, Croatia, Italy, Malta and Portugal, and exclusively as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 838,15 France 389,37 Union 1 227,52 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 100,00 Union 100,00 (4) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 110,64 France 109,18 Italy 86,17 Cyprus 3,07 Malta 7,07 Union 316,12 (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 86,17 Union 86,17 (6) Special Condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV for farming purposes (BFT/*8303F): Croatia 776,51 Union 776,51 (7) As agreed during the 2018 ICCAT Annual Meeting, in 2019 the European Union will receive, in addition to the allocated quota of 17 536 tonnes, an extra allocation of 87 tonnes, exclusively for artisanal vessels from specific archipelagos in Greece (Ionian Islands), Spain (Canary Islands) and Portugal (Azores and Madeira). The specific allocation of this additional quantity to the concerned Member States shall be as follows (BFT/AVARCH): Greece To be established Spain To be established Portugal To be established Union 87 (8) Except Spain and Portugal, and exclusively as by-catch. (9) Special condition: up to 2,39 % of this amount may be fished in the Atlantic Ocean, South of 5 ° N (SWO/*AS05N). (10) Special condition: up to 3,51 % of this amount may be fished in the Atlantic Ocean, North of 5 ° N (SWO/*AN05N). (11) This quota may only be fished from 1 April 2019 to 31 December 2019. (12) The number of Union fishing vessels fishing for northern albacore as a target species, in accordance with Article 12 of Council Regulation (EC) No 520/2007 [1], shall be as follows: 1 253. [1] Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species and repealing Regulation (EC) No 973/2001 (OJ L 123, 12.5.2007, p. 3). (13) The time period and the calculation method used by ICCAT to set the catch limit for North Atlantic blue shark shall not prejudge the time period and the calculation method used to define any future allocation key at Union level. ANNEX IE ANTARCTIC CCAMLR CONVENTION AREA Those TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing shall cease due to TAC exhaustion. Unless specified otherwise, those TACs are applicable for the period from 1 December 2018 to 30 November 2019. Species: Mackerel icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic (ANI/F483.) TAC 3 269 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Mackerel icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 443 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blackfin icefish Chaenocephalus aceratus Zone: FAO 48.3 Antarctic (SSI/F483.) TAC 2 200 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Unicorn icefish Channichthys rhinoceratus Zone: FAO 58.5.2 Antarctic (LIC/F5852.) TAC 1 663 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic (TOP/F483.) TAC 2 600 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A): 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B): 780 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C): 1 820 Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic North (TOP/F484N.) TAC 26 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic (TOP/F5852.) TAC 3 525 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Antarctic toothfish Dissostichus mawsoni Zone: FAO 48.4 Antarctic South (TOA/F484S.) TAC 37 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Krill Euphausia superba Zone: FAO 48 (KRI/F48.) TAC 5 610 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of a total combined catch of 620 000 tonnes, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/*F481.): 155 000 Division 48.2 (KRI/*F482.): 279 000 Division 48.3 (KRI/*F483.): 279 000 Division 48.4 (KRI/*F484.): 93 000 Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W): 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E): 163 000 Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Special condition: Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W): 260 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E): 192 000 Species: Bigeye grenadier and Ridge scaled rattail Macrourus holotrachys and Macrourus carinatus Zone: FAO 58.5.2 Antarctic (GR1/F5852.) TAC 360 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Caml grenadier and Whitson's grenadier Macrourus caml and Macrourus whitsoni Zone: FAO 58.5.2 Antarctic (GR2/F5852.) TAC 409 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: FAO 48.3 Antarctic (GRV/F483.) TAC 130 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: FAO 48.4 Antarctic (GRV/F484.) TAC 10,1 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Humped rockcod Notothenia gibberifrons Zone: FAO 48.3 Antarctic (NOG/F483.) TAC 1 470 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Marbled rockcod Notothenia rossii Zone: FAO 48.3 Antarctic (NOR/F483.) TAC 300 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grey rockcod Notothenia squamifrons Zone: FAO 48.3 Antarctic (NOS/F483.) TAC 300 (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grey rockcod Notothenia squamifrons Zone: FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Crabs Paralomis spp. Zone: FAO 48.3 Antarctic (PAI/F483.) TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: South Georgia icefish Pseudochaenichthys georgianus Zone: FAO 48.3 Antarctic (SGI/F483.) TAC 300 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 48.3 Antarctic (SRX/F483.) TAC 130 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 48.4 Antarctic (SRX/F484.) TAC 3,2 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species Zone: FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (20) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) For the purpose of this TAC, the area open to the fishery is specified as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (3) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (4) This TAC is applicable for longline fishery for the period from 16 April to 14 September 2019 and for pot fishery for the period from 1 December 2018 to 30 November 2019. (5) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W, and by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (6) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (7) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W, and by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (8) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (9) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (10) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (11) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (12) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (13) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (14) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (15) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (16) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (17) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (18) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (19) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (20) Exclusively for by-catches. No directed fisheries are permitted under this TAC. ANNEX IF SOUTH-EAST ATLANTIC OCEAN SEAFO CONVENTION AREA Those TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, which will communicate when fishing shall cease due to a TAC exhaustion. Species: Alfonsinos Beryx spp. Zone: SEAFO (ALF/SEAFO) TAC 200 (1) Precautionary TAC Species: Deep-sea red crab Chaceon spp. Zone: SEAFO Sub-Division B1 (2) (GER/F47NAM) TAC 171 (2) Precautionary TAC Species: Deep-sea red crab Chaceon spp. Zone: SEAFO, excluding Sub-Division B1 (GER/F47X) TAC 200 Precautionary TAC Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO Sub-Area D (TOP/F47D) TAC 275 Precautionary TAC Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO, excluding Sub-Area D (TOP/F47-D) TAC 0 Precautionary TAC Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO Sub-Division B1 (3) (ORY/F47NAM) TAC 0 (4) Precautionary TAC Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Precautionary TAC Species: Pelagic armourhead Pseudopentaceros spp. Zone: SEAFO (EDW/SEAFO) TAC 135 Precautionary TAC (1) No more than 132 tonnes may be taken in Division B1 (ALF/*F47NA). (2) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E;  its northern boundary on the latitude 20 ° S;  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (3) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E;  its northern boundary on the latitude 20 ° S;  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (4) Except for a by-catch allowance of 4 tonnes (ORY/*F47NA). ANNEX IG SOUTHERN BLUEFIN TUNA  AREAS OF DISTRIBUTION Species: Southern bluefin tuna Thunnus maccoyii Zone: All areas of distribution (SBF/F41-81) Union 11 (1) TAC 17 647 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC CONVENTION AREA Species: Swordfish Xiphias gladius Zone: WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union To be established TAC Not relevant Precautionary TAC ANNEX IJ SPRFMO CONVENTION AREA Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany To be established (1) The Netherlands To be established (1) Lithuania To be established (1) Poland To be established (1) Union To be established (1) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) To be modified after the annual meeting of the SPRFMO Commission on 23-27 January 2019. ANNEX IK IOTC AREA OF COMPETENCE Catches of yellowfin tuna by Union vessels fishing with purse seiners shall not exceed the catch limits set out in this Annex. Species: Yellowfin tuna Thunnus albacares Zone: IOTC Area of Competence (YFT/IOTC) France 29 501 Italy 2 515 Spain 45 682 Union 77 698 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply ANNEX IL GFCM AGREEMENT AREA Species: Small pelagic species (Anchovy and Sardine) Engraulis encrasicolus and Sardina pilchardus Zone: Union and International waters of GFCM-GSAs 17 and 18 (SP1/GF1718) Union 107 065 (1) (2) TAC Not relevant Maximum level of catches Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) Concerning Slovenia, the quantities are based on the level of catches exerted in 2014, up to an amount which should not exceed 300 tonnes. (2) Limited to Croatia, Italy and Slovenia. ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS 8c AND 9a EXCLUDING THE GULF OF CÃ DIZ CHAPTER I General provisions 1. SCOPE This Annex shall apply to Union fishing vessels of 10 metres' length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gillnets of mesh size equal to or larger than 60 mm or bottom longlines in accordance with Regulation (EC) No 2166/2005, and present in ICES divisions 8c and 9a excluding the Gulf of CÃ ¡diz. 2. DEFINITIONS For the purposes of this Annex: (a) gear grouping means the grouping consisting of the following two gear categories: (i) trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm, and (ii) gillnets of mesh size equal to or larger than 60 mm and bottom longlines; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES divisions 8c and 9a excluding the Gulf of CÃ ¡diz; (d) current management period means the period specified in Article 1(2)(b) of this Regulation; (e) special conditions means the special conditions set out in point 6.1. 3. LIMITATION IN ACTIVITY Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union fishing vessels flying its flag shall be present within the area for no more than the number of days specified in Chapter III of this Annex. CHAPTER II Authorisations 4. AUTHORISED VESSELS 4.1. A Member State shall not authorise fishing with regulated gear in the area by any vessel flying its flag which has no record of such fishing activity in the area in the period from 2002 to 2017, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 16(8) of Regulation (EU) No 1380/2013 and is allocated days at sea in accordance with point 11 or 12 of this Annex. CHAPTER III Number of days present within the area allocated to Union fishing vessels 5. MAXIMUM NUMBER OF DAYS 5.1. During the current management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. If a vessel is able to demonstrate that its hake catches represent less than 8 % of the total live weight of fish caught in a given fishing trip, the flag Member State of the vessel shall be allowed not to count the days at sea associated with that fishing trip against the applicable maximum number of days at sea as set out in Table I. 6. SPECIAL CONDITIONS FOR THE ALLOCATION OF DAYS 6.1. For the purposes of fixing the maximum number of days at sea that a Union fishing vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in each of the two calendar years 2016 and 2017 made by the vessel concerned shall represent less than 5 tonnes according to the landings in live weight; and (b) the total landings of Norway lobster in the years specified in point (a) above made by the vessel concerned shall represent less than 2,5 tonnes according to the landings in live weight. 6.2. If a vessel benefits from an unlimited number of days as a result of its compliance with the special conditions, the vessel's landings in the current management period shall not exceed 5 tonnes of the total landings in live weight of hake and 2,5 tonnes of the total landings in live weight of Norway lobster. 6.3. When either of the special conditions is not met by a vessel, that vessel shall, with immediate effect, no longer be entitled to the allocation of days corresponding to the given special condition. 6.4. The application of the special conditions referred to in point 6.1. may be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the quantities specified in point 6.1. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Trawls, Danish seines and similar gears of mesh size  ¥ 32 mm, gillnets of mesh size  ¥ 60 mm and bottom longlines ES 129 FR 109 PT 113 6.1.(a) and 6.1.(b) Trawls, Danish seines and similar gears of mesh size  ¥ 32 mm, gillnets of mesh size  ¥ 60 mm and bottom longlines Unlimited 7. KILOWATT DAY SYSTEM 7.1. A Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special conditions is respected. 7.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special conditions. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 7.1. were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 7.3. A Member State wishing to benefit from the system referred to in point 7.1. shall submit a request to the Commission, for the regulated gear and special conditions as laid down in Table I, with reports in electronic format containing the details of the calculation based on: (a) the list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) the track record of the years specified in point 6.1.(a) for such vessels reflecting the catch composition defined in the special condition referred to in point 6.1.(a) or (b), if those vessels are qualified for such special conditions; (c) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.1. 7.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 7 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 7.1. 8. ALLOCATION OF ADDITIONAL DAYS FOR PERMANENT CESSATION OF FISHING ACTIVITIES 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place during the preceding management period, either in accordance with Article 34 of Regulation (EU) No 508/2014 of the European Parliament and of the Council (1) or Council Regulation (EC) No 744/2008 (2). Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 8.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the regulated gear shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 8.3. Points 8.1. and 8.2. shall not apply where a vessel has been replaced in accordance with point 3 or 6.4., or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.4. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a request to the Commission, by 15 June of the current management period, with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their CFR and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and, if necessary, special conditions. 8.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5.1. for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 49(2). 8.6. During the current management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition referred to in point 6.1.(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 8.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the preceding management period, the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the current management period. 9. ALLOCATION OF ADDITIONAL DAYS FOR ENHANCED SCIENTIFIC OBSERVER COVERAGE 9.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and shall go beyond the requirements on data collection, as laid down in Regulation (EU) 2017/1004 of the European Parliament and of the Council (3) and its implementing rules for national programmes. 9.2. Scientific observers shall be independent from the owner, the master of the vessel and any crew member. 9.3. A Member State wishing to benefit from the allocations referred to in point 9.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 9.4. On the basis of that description, and after consultation with the Scientific, Technical and Economic Committee for Fisheries (STECF), the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5.1. for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 49(2). 9.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 10. GENERAL OBLIGATION Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 11. MANAGEMENT PERIODS 11.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 11.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 11.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 10. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 12. TRANSFER OF DAYS BETWEEN FISHING VESSELS FLYING THE FLAG OF A MEMBER STATE 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 12.2. The total number of days present within the area transferred in accordance with point 12.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years specified in point 6.1.(a) multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 12.4. The transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special conditions. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. The format of spreadsheets for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 49(2). 13. TRANSFER OF DAYS BETWEEN FISHING VESSELS FLYING THE FLAG OF DIFFERENT MEMBER STATES Member States may permit the transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.1. and 4.2. and 12 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, of the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 14. FISHING EFFORT REPORT Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 15. COLLECTION OF RELEVANT DATA Member States shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days, on the basis of information used for the management of fishing days present within the area as set out in this Annex. 16. COMMUNICATION OF RELEVANT DATA Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 15 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send detailed information to the Commission on effort allocated and consumed covering all or parts of the current and the precedent management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by management period Member State Gear Management period Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by management period Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Management period 4 One management period in the period from the 2006 management period to the current management period (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 February until 31 January of the relevant management period Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (5) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Commission Implementing Regulation (EU) No 404/2011 (6) (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition referred to in point 6.1.(a) or (b) of Annex IIA that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIA for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Regulation (EU) No 508/2014 of the European Parliament and of the Council of 15 May 2014 on the European Maritime and Fisheries Fund and repealing Council Regulations (EC) No 2328/2003, (EC) No 861/2006, (EC) No 1198/2006 and (EC) No 791/2007 and Regulation (EU) No 1255/2011 of the European Parliament and of the Council (OJ L 149, 20.5.2014, p. 1) (2) Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (OJ L 202, 31.7.2008, p. 1). (3) Regulation (EU) 2017/1004 of the European Parliament and of the Council of 17 May 2017 on the establishment of a Union framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the common fisheries policy and repealing Council Regulation (EC) No 199/2008 (OJ L 157, 20.6.2017, p. 1). (4) Information relevant for transmission of data by fixed-length formatting. (5) Information relevant for transmission of data by fixed-length formatting. (6) Commission Implementing Regulation (EU) No 404/2011 of 8 April 2011 laying down detailed rules for the implementation of Council Regulation (EC) No 1224/2009 establishing a Community control system for ensuring compliance with the rules of the Common Fisheries Policy (OJ L 112, 30.4.2011, p. 1). ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS IN ICES DIVISION 7e CHAPTER I General provisions 1. SCOPE 1.1. This Annex shall apply to Union fishing vessels of 10 metres length overall or more carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm and static nets including gillnets, trammel-nets and tangle-nets with mesh size equal to or less than 220 mm in accordance with Regulation (EC) No 509/2007, and present in ICES division 7e. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole per year during the three previous years, according to their fishing records, shall be exempt from the application of this Annex subject to the following conditions: (a) such vessels caught less than 300 kg live weight of sole during the 2017 management period; (b) such vessels do not tranship any fish at sea to another vessel; (c) by 31 July 2019 and 31 January 2020 each Member State concerned makes a report to the Commission on those vessels' catch records for sole in the three previous years as well as on catches of sole in 2019. Where any of those conditions is not met, the vessels concerned shall cease to be exempt from the application of this Annex, with immediate effect. 2. DEFINITIONS For the purposes of this Annex, the following definitions shall apply: (a) gear grouping means the grouping consisting of the following two gear categories: (i) beam trawls of mesh size equal to or greater than 80 mm, and (ii) static nets, including gillnets, trammel nets and tangle-nets, with mesh size equal to or less than 220 mm; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES division 7e; (d) current management period means the period from 1 February 2018 to 31 January 2019. 3. LIMITATION IN ACTIVITY Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union fishing vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in Chapter III of this Annex. CHAPTER II Authorisations 4. AUTHORISED VESSELS 4.1 A Member State shall not authorise fishing with regulated gear in the area by any vessel flying its flag which has no record of such fishing activity in the area in the period from 2002 to 2017, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2 However, a vessel with a track record of using a regulated gear may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the regulated gear. 4.3 A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 16(8) of Regulation (EU) No 1380/2013 and is allocated days at sea in accordance with point 10 or 11 of this Annex. CHAPTER III Number of days present within the area allocated to Union fishing vessels 5. MAXIMUM NUMBER OF DAYS During the current management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. Table I Maximum number of days a vessel may be present within the area by category of regulated gear per year Regulated gear Maximum number of days Beam trawls of mesh size  ¥ 80 mm BE 176 FR 188 UK 222 Static nets with mesh size  ¤ 220 mm BE 176 FR 191 UK 176 6. KILOWATT DAY SYSTEM 6.1. During the current management period, a Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear is respected. 6.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 6.1. were not applied. 6.3. A Member State wishing to benefit from the system referred to in point 6.1. shall submit a request to the Commission, for the regulated gear as laid down in Table I, with reports in electronic format containing the details of the calculation based on: (a) the list of vessels authorised to fish by indicating their CFR and their engine power; (b) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.1. 6.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 6 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 6.1. 7. ALLOCATION OF ADDITIONAL DAYS FOR PERMANENT CESSATION OF FISHING ACTIVITIES 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place during the preceding management period either in accordance with Article 23 of Regulation (EC) No 1198/2006 or with Regulation (EC) No 744/2008. Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 7.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using a given gear grouping shall be divided by the effort expended by all vessels using that gear grouping during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 7.3. Points 7.1.and 7.2. shall not apply where a vessel has been replaced in accordance with point 4.2., or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.4. A Member State wishing to benefit from the allocations referred to in point 7.1. shall submit a request to the Commission, by 15 June of the current management period, with reports in electronic format containing for the gear grouping as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their CFR and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears. 7.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5 for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 49(2). 7.6. During the current management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. 7.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the preceding management period the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the current management period. 8. ALLOCATION OF ADDITIONAL DAYS FOR ENHANCED SCIENTIFIC OBSERVER COVERAGE 8.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated between 1 February 2018 and 31 January 2019 to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EU) 2017/1004 and its implementing rules for national programmes. 8.2. Scientific observers shall be independent from the owner, the master of the fishing vessel and any crew member. 8.3. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 8.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 49(2). 8.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 9. GENERAL OBLIGATION Member States shall manage the maximum allowable effort in accordance with Articles 26 to 35 of Regulation (EC) No 1224/2009. 10. MANAGEMENT PERIODS 10.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 10.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 10.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 9. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 11. TRANSFER OF DAYS BETWEEN FISHING VESSELS FLYING THE FLAG OF A MEMBER STATE 11.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 11.2. The total number of days present within the area transferred in accordance with point 11.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 11.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 11.4. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 49(2). 12. TRANSFER OF DAYS BETWEEN FISHING VESSELS FLYING THE FLAG OF DIFFERENT MEMBER STATES Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2., 4.4., 5, 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 13. FISHING EFFORT REPORT Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 14. COLLECTION OF RELEVANT DATA Member States shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days, on the basis of information used for the management of fishing days present within the area as set out in this Annex. 15. COMMUNICATION OF RELEVANT DATA Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 14 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send detailed information to the Commission on effort allocated and consumed covering all or parts of the 2018 and 2019 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by management period Member State Gear Management period Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by management period Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Management period 4 One year in the period from the 2006 management period to the current management period (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 February until 31 January of the relevant management period Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (2) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Implementing Regulation (EU) No 404/2011 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (7) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (8) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Information relevant for transmission of data by fixed-length formatting. (2) Information relevant for transmission of data by fixed-length formatting. ANNEX IIC MANAGEMENT AREAS FOR SANDEEL IN ICES DIVISIONS 2a, 3a AND ICES SUBAREA 4 For the purposes of the management of the fishing opportunities of sandeel in ICES divisions 2a, 3a and ICES subarea 4 fixed in Annex IA, the management areas within which specific catch limits apply are defined as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1r 31 33 E9 F4; 33 F5; 34 37 E9 F6; 38 40 F0 F5; 41 F4 F5 2r 35 F7 F8; 36 F7 F9; 37 F7 F8; 38-41 F6 F8; 42 F6 F9; 43 F7 F9; 44 F9 G0; 45 G0 G1; 46 G1 3r 41 46 F1 F3; 42 46 F4 F5; 43 46 F6; 44 46 F7 F8; 45 46 F9; 46 47 G0; 47 G1 and 48 G0 4 38 40 E7 E9 and 41 46 E6 F0 5r 47 52 F1 F5 6 41 43 G0 G3; 44 G1 7r 47 52 E6 F0 Appendix to Annex IIC Sandeel Management Areas ANNEX III MAXIMUM NUMBER OF FISHING AUTHORISATIONS FOR UNION FISHING VESSELS FISHING IN THIRD-COUNTRY WATERS Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK 25 57 DE 5 FR 1 IE 8 NL 9 PL 1 SV 10 UK 18 Demersal species, north of 62 ° 00 ² N 80 DE 16 50 IE 1 ES 20 FR 18 PT 9 UK 14 Unallocated 2 Mackerel (1) Not relevant Not relevant 70 Industrial species, south of 62 ° 00 ² N 480 DK 450 150 UK 30 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE 0 13 DE 4 FR 4 UK 18 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (2) Not relevant 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, those vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines 70 BE 0 26 DE 10 FR 40 UK 20 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 ° 00 ² N, 6 ° 00 ² W 70 DE (3) 8 20 (4) FR (3) 12 Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 Not relevant 22 (4) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 DE 2 20 DK 5 FR 4 NL 6 UK 7 SE 1 ES 4 IE 4 PT 1 Line fisheries 10 UK 10 6 Mackerel 12 DK 1 12 BE 0 DE 1 FR 1 IE 2 NL 1 SE 1 UK 5 Herring, north of 62 ° 00 ² N 20 DK 5 20 DE 2 IE 2 FR 1 NL 2 PL 1 SE 3 UK 4 1, 2b (5) Fishery for snow crab with pots 20 EE 1 Not applicable ES 1 LV 11 LT 4 PL 3 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. (2) Those figures are included in the figures for all trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (3) Those figures refer to the maximum number of vessels present at any time. (4) Those figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines. (5) The allocation of fishing opportunities available to the Union in the zone of Svalbard is without prejudice to the rights and obligations deriving from the Treaty of Paris of 1920. ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain To be established France To be established Union To be established 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain To be established France To be established Italy To be established Cyprus To be established (2) Malta To be established (2) Union To be established 3. Maximum number of Union fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia To be established Italy To be established Union To be established 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (3) Cyprus (4) Greece (5) Croatia Italy France Spain Malta (6) Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established (7) To be established To be established To be established To be established To be established To be established Baitboat To be established To be established To be established To be established To be established To be established To be established Handline To be established To be established To be established To be established To be established (8) To be established To be established Trawler To be established To be established To be established To be established To be established To be established To be established Other artisanal (9) To be established To be established To be established To be established To be established To be established To be established Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Member State Number of traps (10) Spain To be established Italy To be established Portugal To be established 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain To be established To be established Italy To be established To be established Greece To be established To be established Cyprus To be established To be established Croatia To be established To be established Malta To be established To be established Table B (11) Maximum input of wild caught bluefin tuna (in tonnes) Spain To be established Italy To be established Greece To be established Cyprus To be established Croatia To be established Malta To be established Portugal To be established 7. The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007 shall be as follows: Member State Maximum number of vessels Ireland To be established Spain To be established France To be established United Kingdom To be established Portugal To be established 8. Maximum number of Union fishing vessels of at least 20 meters length that fish for bigeye tuna in the ICCAT Convention Area shall be as follows: Member State Maximum number of vessels with purse seines Maximum number of vessels with longlines Spain To be established To be established France To be established To be established Portugal To be established To be established Union To be established To be established (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) This number may increase if a purse seine vessel is replaced by 10 longline vessels in accordance with footnote 4 or footnote 6 of table A in point 4 of this Annex. (3) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (4) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small purse seiner and no more than three longline vessels. (5) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small size purse seine vessel and three other artisanal vessels. (6) One medium size purse seiner may be replaced by no more than 10 longline vessels. (7) Polyvalent vessels, using multi-gear equipment. (8) Line vessels operating in the Atlantic. (9) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (10) This number may be further increased, provided that the international obligations of the Union are complied with. (11) The farming capacity of Portugal of 500 tonnes is covered by the unused capacity of the Union set out in table A. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area From 1 January to 31 December 2019 Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia From 1 January to 31 December 2019 Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) From 1 January to 31 December 2019 Notothenia gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Notothenia squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. From 1 January to 31 December 2019 Dissostichus spp. FAO 48.5. Antarctic From 1 December 2018 to 30 November 2019 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) (2) FAO 58.7. Antarctic (1) From 1 January to 31 December 2019 Notothenia squamifrons FAO 58.4.4. (1) (2) From 1 January to 31 December 2019 All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic From 1 December 2018 to 30 November 2019 Dissostichus spp. FAO 48.4. Antarctic (1) except within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W, and by the latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. From 1 January to 31 December 2019 PART B TACs AND BY-CATCH LIMITS FOR EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2018/2019 Subarea/Division Region Season SSRUs Dissostichus mawsoni catch limit (in tonnes) By-catch catch limit (in tonnes) SSRU Limit Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2018 to 30 November 2019 (but directed fishing shall not take place in 2018/19) A, B, D, F, H 0 579 5841-1 6 18 18 C (including 58.4.1_1, 58.4. 1_2) 231 5841-2 6 19 19 5841-3 7 24 24 E (58.4.1_3, 58.4.1_4) 168 5841-4 1 3 3 5841-5 3 8 8 G (including 58.4.1_5, 58.4.1_6) 180 5841-6 7 21 21 58.4.2. Whole Division 1 December 2018 to 30 November 2019 A, B, C, D 0 50 3 8 8 E (including 58.4.2_1) 50 58.4.3a. Whole Division 58.4.3a._1 1 December 2018 to 30 November 2019 (but directed fishing shall not take place in 2018/19) 30 2 5 5 88.1. Whole Subarea 1 December 2018 to 31 August 2019 A, B, C, G, H, I, J, K 2 628 (3) (4) 3 157 (5) (6) A, B, C, G (7) 30 96 30 G, H, I, J, K (8) 104 317 104 Special Research Zone of the Ross Sea Region marine protected area 464 (9) Special Research Zone of the Ross Sea Region marine protected area (7) 23 72 23 88.2. Whole Subarea (10) 1 December 2018 to 31 August 2019 D, E, F, G (882_1) 240 1 000 C, D, E, F, G, H, I 10 32 32 C, D, E, F, G (882_2) 240 C, D, E, F, G (882_3) 160 C, D, E, F, G (882_4) 160 H 200 I 0 Appendix to Annex V, Part B List of Small-Scale Research Units (SSRUs) Region SSRU Boundary line 48.6 A From 50 ° S 20 ° W, due east to 1 ° 30 ² E, due south to 60 ° S, due west to 20 ° W, due north to 50 ° S. B From 60 ° S 20 ° W, due east to 10 ° W, due south to coast, westward along coast to 20 ° W, due north to 60 ° S. C From 60 ° S 10 ° W, due east to 0 ° longitude, due south to coast, westward along coast to 10 ° W, due north to 60 ° S. D From 60 ° S 0 ° longitude, due east to 10 ° E, due south to coast, westward along coast to 0 ° longitude, due north to 60 ° S. E From 60 ° S 10 ° E, due east to 20 ° E, due south to coast, westward along coast to 10 ° E, due north to 60 ° S. F From 60 ° S 20 ° E, due east to 30 ° E, due south to coast, westward along coast to 20 ° E, due north to 60 ° S. G From 50 ° S 1 ° 30 ² E, due east to 30 ° E, due south to 60 ° S, due west to 1 ° 30 ² E, due north to 50 ° S. 58.4.1 A From 55 ° S 86 ° E, due east to 150 ° E, due south to 60 ° S, due west to 86 ° E, due north to 55 ° S. B From 60 ° S 86 ° E, due east to 90 ° E, due south to coast, westward along coast to 80 ° E, due north to 64 ° S, due east to 86 ° E, due north to 60 ° S. C From 60 ° S 90 ° E, due east to 100 ° E, due south to coast, westward along coast to 90 ° E, due north to 60 ° S. D From 60 ° S 100 ° E, due east to 110 ° E, due south to coast, westward along coast to 100 ° E, due north to 60 ° S. E From 60 ° S 110 ° E, due east to 120 ° E, due south to coast, westward along coast to 110 ° E, due north to 60 ° S. F From 60 ° S 120 ° E, due east to 130 ° E, due south to coast, westward along coast to 120 ° E, due north to 60 ° S. G From 60 ° S 130 ° E, due east to 140 ° E, due south to coast, westward along coast to 130 ° E, due north to 60 ° S. H From 60 ° S 140 ° E, due east to 150 ° E, due south to coast, westward along coast to 140 ° E, due north to 60 ° S. 58.4.2 A From 62 ° S 30 ° E, due east to 40 ° E, due south to coast, westward along coast to 30 ° E, due north to 62 ° S. B From 62 ° S 40 ° E, due east to 50 ° E, due south to coast, westward along coast to 40 ° E, due north to 62 ° S. C From 62 ° S 50 ° E, due east to 60 ° E, due south to coast, westward along coast to 50 ° E, due north to 62 ° S. D From 62 ° S 60 ° E, due east to 70 ° E, due south to coast, westward along coast to 60 ° E, due north to 62 ° S. E From 62 ° S 70 ° E, due east to 73 ° 10 ² E, due south to 64 ° S, due east to 80 ° E, due south to coast, westward along coast to 70 ° E, due north to 62 ° S. 58.4.3a A Whole division, from 56 ° S 60 ° E, due east to 73 ° 10 ² E, due south to 62 ° S, due west to 60 ° E, due north to 56 ° S. 58.4.3b A From 56 ° S 73 ° 10 ² E, due east to 79 ° E, south to 59 ° S, due west to 73 ° 10 ² E, due north to 56 ° S. B From 60 ° S 73 ° 10 ² E, due east to 86 ° E, south to 64 ° S, due west to 73 ° 10 ² E, due north to 60 ° S. C From 59 ° S 73 ° 10 ² E, due east to 79 ° E, south to 60 ° S, due west to 73 ° 10 ² E, due north to 59 ° S. D From 59 ° S 79 ° E, due east to 86 ° E, south to 60 ° S, due west to 79 ° E, due north to 59 ° S. E From 56 ° S 79 ° E, due east to 80 ° E, due north to 55 ° S, due east to 86 ° E, south to 59 ° S, due west to 79 ° E, due north to 56 ° S. 58.4.4 A From 51 ° S 40 ° E, due east to 42 ° E, due south to 54 ° S, due west to 40 ° E, due north to 51 ° S. B From 51 ° S 42 ° E, due east to 46 ° E, due south to 54 ° S, due west to 42 ° E, due north to 51 ° S. C From 51 ° S 46 ° E, due east to 50 ° E, due south to 54 ° S, due west to 46 ° E, due north to 51 ° S. D Whole division excluding SSRUs A, B, C, and with outer boundary from 50 ° S 30 ° E, due east to 60 ° E, due south to 62 ° S, due west to 30 ° E, due north to 50 ° S. 58.6 A From 45 ° S 40 ° E, due east to 44 ° E, due south to 48 ° S, due west to 40 ° E, due north to 45 ° S. B From 45 ° S 44 ° E, due east to 48 ° E, due south to 48 ° S, due west to 44 ° E, due north to 45 ° S. C From 45 ° S 48 ° E, due east to 51 ° E, due south to 48 ° S, due west to 48 ° E, due north to 45 ° S. D From 45 ° S 51 ° E, due east to 54 ° E, due south to 48 ° S, due west to 51 ° E, due north to 45 ° S. 58.7 A From 45 ° S 37 ° E, due east to 40 ° E, due south to 48 ° S, due west to 37 ° E, due north to 45 ° S. 88.1 A From 60 ° S 150 ° E, due east to 170 ° E, due south to 65 ° S, due west to 150 ° E, due north to 60 ° S. B From 60 ° S 170 ° E, due east to 179 ° E, due south to 66 ° 40 ² S, due west to 170 ° E, due north to 60 ° S. C From 60 ° S 179 ° E, due east to 170 ° W, due south to 70 ° S, due west to 178 ° W, due north to 66 ° 40 ² S, due west to 179 ° E, due north to 60 ° S. D From 65 ° S 150 ° E, due east to 160 ° E, due south to coast, westward along coast to 150 ° E, due north to 65 ° S. E From 65 ° S 160 ° E, due east to 170 ° E, due south to 68 ° 30 ² S, due west to 160 ° E, due north to 65 ° S. F From 68 ° 30 ² S 160 ° E, due east to 170 ° E, due south to coast, westward along coast to 160 ° E, due north to 68 ° 30 ² S. G From 66 ° 40 ² S 170 ° E, due east to 178 ° W, due south to 70 ° S, due west to 178 ° 50 ² E, due south to 70 ° 50 ² S, due west to 170 ° E, due north to 66 °40 ² S. H From 70 ° 50 ² S 170 ° E, due east to 178 ° 50 ² E, due south to 73 ° S, due west to coast, northward along coast to 170 ° E, due north to 70 ° 50 ² S. I From 70 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 73 ° S, due west to 178 ° 50 ² E, due north to 70 ° S. J From 73 ° S at coast near 170 ° E, due east to 178 ° 50 ² E, due south to 80 ° S, due west to 170 ° E, northward along coast to 73 ° S. K From 73 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 76 ° S, due west to 178 ° 50 ² E, due north to 73 ° S. L From 76 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 80 ° S, due west to 178 ° 50 ² E, due north to 76 ° S. M From 73 ° S at coast near 169 ° 30 ² E, due east to 170 ° E, due south to 80 ° S, due west to coast, northward along coast to 73 ° S. 88.2 A From 60 ° S 170 ° W, due east to 160 ° W, due south to coast, westward along coast to 170 ° W, due north to 60 ° S. B From 60 ° S 160 ° W, due east to 150 ° W, due south to coast, westward along coast to 160 ° W, due north to 60 ° S. C From 70 ° 50 ² S 150 ° W, due east to 140 ° W, due south to coast, westward along coast to 150 ° W, due north to 70 ° 50 ² S. D From 70 ° 50 ² S 140 ° W, due east to 130 ° W, due south to coast, westward along coast to 140 ° W, due north to 70 ° 50 ² S. E From 70 ° 50 ² S 130 ° W, due east to 120 ° W, due south to coast, westward along coast to 130 ° W, due north to 70 ° 50 ² S. F From 70 ° 50 ² S 120 ° W, due east to 110 ° W, due south to coast, westward along coast to 120 ° W, due north to 70 ° 50 ² S. G From 70 ° 50 ² S 110 ° W, due east to 105 ° W, due south to coast, westward along coast to 110 ° W, due north to 70 ° 50 ² S. H From 65 ° S 150 ° W, due east to 105 ° W, due south to 70 ° 50 ² S, due west to 150 ° W, due north to 65 ° S. I From 60 ° S 150 ° W, due east to 105 ° W, due south to 65 ° S, due west to 150 ° W, due north to 60 ° S. 88.3 A From 60 ° S 105 ° W, due east to 95 ° W, due south to coast, westward along coast to 105 ° W, due north to 60 ° S. B From 60 ° S 95 ° W, due east to 85 ° W, due south to coast, westward along coast to 95 ° W, due north to 60 ° S. C From 60 ° S 85 ° W, due east to 75 ° W, due south to coast, westward along coast to 85 ° W, due north to 60 ° S. D From 60 ° S 75 ° W, due east to 70 ° W, due south to coast, westward along coast to 75 ° W, due north to 60 ° S. PART C ANNEX 21-03/A NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA General information Member: ¦ Fishing season: ¦ Name of vessel: ¦ Expected level of catch (tonne): ¦ Vessel's daily processing capacity (tonnes in green weight): ¦ Intended fishing subareas and divisions This conservation measure applies to notifications of intentions to fish for krill in Subareas 48.1, 48.2, 48.3 and 48.4 and Divisions 58.4.1 and 58.4.2. Intentions to fish for krill in other subareas and divisions must be notified under Conservation Measure 21-02. Subarea/Division Tick the appropriate boxes 48.1  48.2  48.3  48.4  58.4.1  58.4.2  Fishing technique: Tick the appropriate boxes  Conventional trawl  Continuous fishing system  Pumping to clear codend  Other method: Please specify Product types and methods for direct estimation of green weight of krill caught Product type Method for direct estimation of green weight of krill caught, where relevant (refer to Annex 21-03/B) (11) Whole frozen Boiled Meal Oil Other product, please specify Net configuration Net measurements Net 1 Net 2 Other net(s) Net opening (mouth) Maximum vertical opening (m) Maximum horizontal opening (m) Net circumference at mouth (12) (m) Mouth area (m2) Panel average mesh size (14) (mm) Outer (13) Inner (13) Outer (13) Inner (13) Outer (13) Inner (13) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Net diagram(s): ¦ For each net used, or any change in net configuration, refer to the relevant net diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Net diagrams must include: 1. Length and width of each trawl panel (in sufficient detail to allow calculation of the angle of each panel with respect to water flow). 2. Mesh size (inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01), shape (e.g. diamond shape) and material (e.g. polypropylene). 3. Mesh construction (e.g. knotted, fused). 4. Details of streamers used inside the trawl (design, location on panels, indicate nil if streamers are not in use); streamers prevent krill fouling the mesh or escaping. Marine mammal exclusion device Device diagram(s): ¦ For each type of device used, or any change in device configuration, refer to the relevant diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Collection of acoustic data Provide information on the echosounders and sonars used by the vessel. Type (e.g. echosounder, sonar) Manufacturer Model Transducer frequencies (kHz) Collection of acoustic data (detailed description): ¦ Outline steps which will be taken to collect acoustic data to provide information on the distribution and abundance of Euphausia superba and other pelagic species such as myctophiids and salps (SC-CAMLR-XXX, paragraph 2.10) ANNEX 21-03/B GUIDELINES FOR ESTIMATING THE GREEN WEIGHT OF KRILL CAUGHT Method Equation (kg) Parameter Description Type Estimation method Unit Holding tank volume W * L * H * Ã  * 1 000 W = tank width Constant Measure at the start of fishing m L = tank length Constant Measure at the start of fishing m Ã  = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre H = depth of krill in tank Haul-specific Direct observation m Flow meter (15) V * Fkrill * Ã  V = volume of krill and water combined Haul (15)-specific Direct observation litre Fkrill = fraction of krill in the sample Haul (15)-specific Flow meter volume correction  Ã  = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre Flow meter (16) (V * Ã )  M V = volume of krill paste Haul (15)-specific Direct observation litre M = amount of water added to the process, converted to mass Haul (15)-specific Direct observation kg Ã  = density of krill paste Variable Direct observation kg/litre Flow scale M * (1  F) M = mass of krill and water combined Haul (16)-specific Direct observation kg F = fraction of water in the sample Variable Flow scale mass correction  Plate tray (M  Mtray) * N Mtray = mass of empty tray Constant Direct observation prior to fishing kg M = mean mass of krill and tray combined Variable Direct observation, prior to freezing with water drained kg N = number of trays Haul-specific Direct observation  Meal conversion Mmeal * MCF Mmeal = mass of meal produced Haul-specific Direct observation kg MCF = meal conversion factor Variable Meal to whole krill conversion  Codend volume W * H * L * Ã  * Ã/4 * 1 000 W = codend width Constant Measure at the start of fishing m H = codend height Constant Measure at the start of fishing m Ã  = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre L = codend length Haul-specific Direct observation m Other Please specify Observation steps and frequency Holding tank volume At the start of fishing Measure the width and length of the holding tank (if the tank is not rectangular in shape, then additional measurements may be required; precision ± 0,05 m) Every month (17) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the holding tank Every haul Measure the depth of krill in the tank (if krill are held in the tank between hauls, then measure the difference in depth; precision ± 0,1 m) Estimate the green weight of krill caught (using equation) Flow meter (17) Prior to fishing Ensure that the flow meter is measuring whole krill (i.e. prior to processing) More than once per month (17) Estimate the volume-to-mass conversion (Ã ) derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the flow meter Every haul (18) Obtain a sample from the flow meter and: measure the volume (e.g. 10 litres) of krill and water combined estimate the flow meter volume correction derived from the drained volume of krill Estimate the green weight of krill caught (using equation) Flow meter (18) Prior to fishing Ensure that both flow meters (one for the krill product and one for the water added) are calibrated (i.e. show the same, correct reading) Every week (17) Estimate the density (Ã ) of the krill product (ground krill paste) by measuring the mass of a known volume of krill product (e.g. 10 litres) taken from the corresponding flow meter Every haul (18) Read both flow meters, and calculate the total volumes of the krill product (ground krill paste) and that of the water added; density of the water is assumed to be 1 kg/litre Estimate the green weight of krill caught (using equation) Flow scale Prior to fishing Ensure that the flow scale is measuring whole krill (i.e. prior to processing) Every haul (18) Obtain a sample from the flow scale Measure the mass of krill and water combined Estimate the flow scale mass correction derived from the drained mass of krill Estimate the green weight of krill caught (using equation) Plate tray Prior to fishing Measure the mass of the tray (if trays vary in design, then measure the mass of each type; precision ± 0,1 kg) Every haul Measure the mass of krill and tray combined (precision ± 0,1 kg) Count the number of trays used (if trays vary in design, then count the number of trays of each type) Estimate the green weight of krill caught (using equation) Meal conversion Every month (17) Estimate the meal to whole krill conversion by processing 1 000 to 5 000 kg (drained mass) of whole krill Every haul Measure the mass of meal produced Estimate the green weight of krill caught (using equation) Codend volume At the start of fishing Measure the width and height of the codend (precision ± 0,1 m) Every month (17) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the codend Every haul Measure the length of codend containing krill (precision ± 0,1 m) Estimate the green weight of krill caught (using equation) (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Including for 88.2 A and B outside the Ross Sea region marine protected area. (4) No more than 587 tonnes is to be taken north of 70 ° S. If, however, more than 587 tonnes have been taken north of 70 ° S, then the amount that may be taken south of 70 ° S is reduced by the amount taken over 587 tonnes north of 70 ° S. (5) Including 65 tonnes for Ross Sea survey. (6) Including for 88.2 A and B outside the Ross Sea region marine protected area. (7) Including for 88.2 A and B outside the Ross Sea region marine protected area and north of 70 ° S. (8) Including for 88.2 A and B outside the Ross Sea region marine protected area and south of 70 ° S. (9) Including for 88.2 A within the Special Research Zone of the Ross Sea region marine protected area. (10) Excluding 88.2 A and B which are included in 88.1. (11) If the method is not listed in Annex 21-03/B, then please describe in detail (12) Expected in operational conditions. (13) Size of outer mesh, and inner mesh where a liner is used. (14) Inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01. (15) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. (16) Individual haul when using a conventional trawl, or a two-hour period when using the continuous fishing system. (17) A new period will commence when the vessel moves to a new subarea or division. (18) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. ANNEX VI IOTC AREA OF COMPETENCE 1. Maximum number of Union fishing vessels authorised to fish for tropical tunas in the IOTC Area of Competence Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 27 45 383 Portugal 5 1 627 Italy 1 2 137 Union 55 110 511 2. Maximum number of Union fishing vessels authorised to fish for swordfish and albacore in the IOTC Area of Competence Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 (1) 7 882 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 27 797 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Area of Competence. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Area of Competence. (1) This figure does not include vessels registered in Mayotte; it may be increased in the future in accordance with Mayotte's fleet development plan. ANNEX VII WCPFC CONVENTION AREA Maximum number of Union fishing vessels authorised to fish for swordfish in areas south of 20 ° S of the WCPFC Convention Area Spain to be established Union to be established ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Faroe Islands Mackerel, 6a (north of 56 ° 30 ² N), 2a, 4a (north of 59 ° N) Horse mackerel, 4, 6a (north of 56 ° 30 ² N), 7e, 7f, 7h 14 14 Herring, north of 62 ° 00 ² N 20 To be established Herring, 3a 4 4 Industrial fishing for Norway pout, 4, 6a (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 14 14 Ling and tusk 20 10 Blue whiting, 2, 4a, 5, 6a (north of 56 ° 30 ² N), 6b, 7 (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (1) Snappers (French Guiana waters) 45 45 (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.